EXHIBIT 10.1
















ASSET PURCHASE AGREEMENT




among




ASPEN GROUP, INC.




and




ASPEN NEWCO, INC.




and




EDUCACIÓN SIGNIFICATÍVA, LLC




and




LINDEN EDUCATION PARTNERS LLC




dated as of




May 13, 2017














--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

Page

Article I

DEFINITIONS

1

Article II

PURCHASE AND SALE

14

Section 2.01

Purchase and Sale of Assets

14

Section 2.02

Excluded Assets

16

Section 2.03

Assumed Liabilities

16

Section 2.04

Excluded Liabilities

17

Section 2.05

Closing

18

Section 2.06

Closing Deliverables

18

Section 2.07

Purchase Price

20

Section 2.08

Purchase Price Adjustment

20

Section 2.09

Allocation of Purchase Price

23

Section 2.10

Withholding Tax

23

Section 2.11

Third Party Consents

23

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

24

Section 3.01

Organization and Qualification of the Company

24

Section 3.02

Authority; Member Approval; Institutional Board Approval

24

Section 3.03

No Conflicts; Consents

25

Section 3.04

Financial Statements

25

Section 3.05

Undisclosed Liabilities

26

Section 3.06

Absence of Certain Changes, Events and Conditions

26

Section 3.07

Material Contracts

28

Section 3.08

Title to Purchased Assets; Real Property

29

Section 3.09

Condition and Sufficiency of Assets

31

Section 3.10

Intellectual Property

31

Section 3.11

Educational Regulations

32

Section 3.12

Accounts Receivable

36

Section 3.13

[Intentionally Omitted]

36

Section 3.14

Data Protection

36

Section 3.15

Insurance

37

Section 3.16

Legal Proceedings; Governmental Orders

37

Section 3.17

Compliance With Laws; Permits

38

Section 3.18

Environmental Matters

39

Section 3.19

[Intentionally Omitted]

40

Section 3.20

Employment Matters

41

Section 3.21

Taxes

42

Section 3.22

Books and Records

44

Section 3.23

Related Party Transactions

44

Section 3.24

Brokers

44

Section 3.25

Investor Representations

45

Section 3.26

No Other Representations or Warranties

44





i




--------------------------------------------------------------------------------







TABLE OF CONTENTS

(cont’d)




 

 

Page

Article IV

REPRESENTATIONS AND WARRANTIES OF ASPEN AND NEWCO

45

Section 4.01

Organization and Authority of Aspen and Newco

45

Section 4.02

No Conflicts; Consents

46

Section 4.03

No Prior Newco Operations

46

Section 4.04

Brokers

46

Section 4.05

Legal Proceedings; Governmental Orders

46

Section 4.06

SEC Reports

47

Section 4.07

Sarbanes-Oxley

47

Section 4.08

Financial Statements

47

Section 4.09

Capitalization

47

Section 4.10

Absence of Certain Changes and Events

48

Section 4.11

Compliance With Laws; Permits

48

Section 4.12

Purchase Price

49

Section 4.13

Certain Representations

49

Section 4.14

No Other Representations; Independent Investigation

50

Article V

COVENANTS

50

Section 5.01

Conduct of Business Prior to the Closing

50

Section 5.02

Access to Information

51

Section 5.03

No Solicitation of Other Bids

52

Section 5.04

Notice of Certain Events; Delivery of Monthly Financial Report

52

Section 5.05

Employees and Employee Benefits

53

Section 5.06

Governmental Approvals and Consents

54

Section 5.07

Non-Competition; Non-Solicitation

56

Section 5.08

Closing Conditions

57

Section 5.09

Public Announcements

57

Section 5.10

Supplemental Disclosures

57

Section 5.11

Investment Letters

58

Section 5.12

Books and Records

58

Section 5.13

Bulk Sales Laws

58

Section 5.14

Receivables

59

Section 5.15

Tax Clearance Certificates

58

Section 5.16

Linden Board Designee

58

Section 5.17

Release from Letters of Credit

59

Section 5.18

Further Assurances

59

Article VI

CERTAIN TAX MATTERS

59

Section 6.01

Certain Tax Matters

59

Article VII

CONDITIONS TO CLOSING

60

Section 7.01

Conditions to Obligations of All Parties

60

Section 7.02

Conditions to Obligations of Aspen and Newco

61

Section 7.03

Conditions to Obligations of Linden and the Company

62





ii




--------------------------------------------------------------------------------







TABLE OF CONTENTS

(cont’d)




 

 

Page

Article VIII

INDEMNIFICATION

62

Section 8.01

Survival

62

Section 8.02

Indemnification By the Company and Linden

63

Section 8.03

Indemnification By Aspen and Newco

64

Section 8.04

Certain Limitations

64

Section 8.05

Indemnification Procedures

65

Section 8.06

Payments

67

Section 8.07

Tax Treatment of Indemnification Payments

68

Section 8.08

Other Rights and Remedies Not Affected

68

Article IX

TERMINATION

68

Section 9.01

Termination

68

Section 9.02

Effect of Termination

69

Article X

MISCELLANEOUS

69

Section 10.01

Expenses

69

Section 10.02

Notices

69

Section 10.03

Interpretation

70

Section 10.04

Headings

70

Section 10.05

Severability

70

Section 10.06

Entire Agreement

70

Section 10.07

Successors and Assigns

71

Section 10.08

No Third-party Beneficiaries

71

Section 10.09

Amendment and Modification; Waiver

71

Section 10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

71










Exhibits







Exhibit A

-

Form of Convertible Note




Exhibit B

-

Audited Financial Statements for 2015




Exhibit B-1

-

Unaudited Financial Statements for 2016




Exhibit B-2

-

Unaudited Financial Statements for the Quarter Ended March 31, 2017








iii




--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of May 13, 2017, is
entered into among Aspen Group, Inc., a Delaware corporation (“Aspen”), solely
for the purposes of Section 2.06(b), Section 5.02(b), Section 5.04, Section
5.06, Section 5.08, Section 5.09, Section 5.10, Section 5.15, Section 5.17,
Section 9.02, Article IV, Article VII, Article VIII, and Article X; Aspen Newco,
Inc., a Delaware corporation (“Newco”); Educaciόn Significatίva, LLC, a Delaware
limited liability company (“Company”); and Linden Education Partners LLC, a
Delaware limited liability company (“Linden”), solely for the purposes of
Section 3.07(d), Section 5.02(b), Section 5.03, Section 5.04(a), Section
5.04(b), Section 5.06, Section 5.07, Section 5.08, Section 5.09, Section 5.13,
Section 5.17, Section 9.02, Article VII, Article VIII, and Article X.

WHEREAS, the Company is engaged in the business of operating a for-profit,
post-secondary education institution under the fictitious business name “United
States University,” including the main campus and any other campus, branch,
satellite location or other facility at which the Company offers all or any
portion of an educational program (the “Business”);

WHEREAS, the Company wishes to sell and assign to Newco, and Newco wishes to
purchase and assume from the Company, substantially all the assets, and certain
specified liabilities, of the Business, subject to the terms and conditions set
forth herein;

WHEREAS, the Company Board has (a) determined that this Agreement and the
transactions contemplated hereby are in the best interests of the Company and
its Members, and (b) approved and declared advisable this Agreement and the
transactions contemplated hereby;

WHEREAS, the Members of the Company have, in accordance with Section 18-302 of
the Act, executed a written consent of the Members approving this Agreement and
the transactions contemplated hereby;

WHEREAS, the Institutional Board of the Company has approved this Agreement and
the transactions contemplated hereby; and

WHEREAS, the board of directors [and manager] of Aspen and Newco, respectively,
have approved this Agreement and the transactions contemplated hereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms have the meanings specified or referred to in this
Article I:














--------------------------------------------------------------------------------

 




“2016 Audited Financial Statements” has the meaning set forth in Section 3.04.

“Accrediting Body” means any Person, whether private or quasi-private, whether
foreign or domestic, which engages in the granting or withholding of
accreditation of postsecondary educational institutions or their educational
programs in accordance with standards and requirements relating to the
performance, operations, financial condition or academic standards of such
institutions, including without limitation the WSCUC and the Commission on
Collegiate Nursing Education.

“Accounts Receivable” has the meaning set forth in Section 2.01(a).

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

“Act” means the Delaware Limited Liability Company Act (or any corresponding
provision or provisions of any succeeding Law thereto, and any rules and
regulations promulgated thereunder), as amended from time to time.

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Documents” means the Convertible Note, the Bill of Sale, the
Assignment and Assumption Agreement, Intellectual Property Assignments,
Assignment and Assumption of Leases, and the other agreements, instruments and
documents required to be delivered at the Closing.

“Aspen” has the meaning set forth in the preamble.

“Aspen Balance Sheet” has the meaning set forth in Section 4.08.

“Aspen Common Stock” means the common stock, par value $0.001 per share, of
Aspen.

“Aspen Indemnitees” has the meaning set forth in Section 8.02.

“Assigned Contracts” has the meaning set forth in Section 2.01(c).

“Assignment and Assumption Agreement” has the meaning set forth in
Section 2.06(a)(vii).





2




--------------------------------------------------------------------------------

 




“Assignment and Assumption of Lease” has the meaning set forth in Section
2.06(a)(ix).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Audited Financial Statements” has the meaning set forth in Section 3.04.

“Balance Sheet” has the meaning set forth in Section 3.04.

“Balance Sheet Date” has the meaning set forth in Section 3.04.

“Basket” has the meaning set forth in Section 8.04(a).

“Benefit Plan” means each pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, membership or profits interest, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company for the benefit of any current or former employee,
officer, manager, retiree, independent contractor or consultant of the Company
or any spouse or dependent of such individual, or under which the Company or any
of its ERISA Affiliates has or may have any Liability, or with respect to which
Newco or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise.  

“Bill of Sale” has the meaning set forth in Section 2.06(b)(vi).

“Books and Records” has the meaning set forth in Section 2.01(n).

“Business” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Closing” has the meaning set forth in Section 2.05.

“Closing Date” has the meaning set forth in Section 2.05.

“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the open of business on
the Closing Date.

“Closing Working Capital Statement” has the meaning set forth in Section
2.08(b)(i).





3




--------------------------------------------------------------------------------

 




“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.  Unless otherwise
specified, references to the “Company” herein shall include USU.

“Company Board” means the board of managers of the Company.

“Company Indemnitees” has the meaning set forth in Section 8.03.

“Company Intellectual Property” means all Intellectual Property that is owned or
purported to be owned by the Company, including without limitation all
Intellectual Property that is owned or purported to be owned by USU, and that is
used in or necessary for the conduct of the Business as currently conducted.

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and registered copyrights, issued
and reissued patents and pending applications for any of the foregoing.

“Company Operating Agreement” has the meaning set forth in Section 3.02(c).

“Company Organizational Documents” has the meaning set forth in Section 3.03.

“Competing Business” has the meaning set forth in Section 5.07(a).

“Compliance Date” has the meaning set forth in Section 3.11(b).

“Confidentiality Agreement” has the meaning set forth in Section 5.02(b).

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Convertible Note” means a convertible note (or notes) in the aggregate initial
principal amount of $2,000,000, with interest accruing on the outstanding
balance thereof at the rate of eight percent (8%) per annum, with a conversion
price that shall in no event be less than $2.00 per share of Aspen Common Stock
(subject to adjustment for any reclassification, recapitalization, split, or
combination, exchange, or readjustment of Aspen Common Stock, or any dividend or
distribution paid in shares of Aspen Common Stock), and otherwise having the
terms and conditions as set forth in the form attached hereto as Exhibit A.





4




--------------------------------------------------------------------------------

 




“Current Assets” means accounts receivable, inventory and prepaid expenses, but
excluding (a) the portion of any prepaid expense of which Newco will not receive
the benefit following the Closing, (b) deferred Tax assets, and (c) receivables
from any of the Company’s Affiliates, including members of the Institutional
Board, members of the Company’s board of managers, or the Company’s employees,
officers, or members and any of their respective Affiliates, determined in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end as if such
accounts were being prepared and audited as of a fiscal year end; provided,
however, for the purposes of calculating (i) the Estimated Closing Working
Capital and the Estimated Closing Working Capital Adjustment, and (ii) the
Closing Working Capital and the Closing Working Capital Adjustment, in each case
as provided in Section 2.08, all sums in respect of tuition receivable shall be
included as Current Assets; provided, however, tuition receivables owed by
students enrolled in the MPP shall be included only to the extent that such sums
are included in the following formula for each MPP student: X minus Y equals Z,
where X equals the value of classes (tuition and fees) taken by such MPP student
as of the Closing Date, Y equals the amounts paid to USU by such MPP student,
and Z equals the amount which shall be included as a Current Asset.  Any
negative numbers shall be deducted in the calculation of Current Assets.  For
the avoidance of doubt, the sum of all MPP students (positive and negative)
shall be included in the calculation of Current Assets.

“Current Liabilities” means accounts payable and accrued expenses, but excluding
(a) accrued Taxes (including without limitation real estate Taxes), (b) deferred
Tax liabilities, (c) payables to any of the Company’s Affiliates, including
members of the Institutional Board, members of the Company’s board of managers,
or the Company’s employees, officers, or members and any of their respective
Affiliates, (d) Transaction Expenses, and (e) the current portion of any
Indebtedness of the Company, determined in accordance with GAAP applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies that were used in the preparation of the Audited Financial
Statements for the most recent fiscal year end as if such accounts were being
prepared and audited as of a fiscal year end.  For avoidance of doubt, Excluded
Liabilities shall not be deemed to be Current Liabilities.

“Data Protection Programs” means (a) all Laws, (b) all self-regulatory programs
in which the Company has enrolled, (c) the Payment Card Industry Data Security
Standard, and (d) all Privacy Policies, in each case relating to privacy, data
protection, and data security.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Aspen concurrently with the execution and delivery of this Agreement, as
they may be amended in accordance with Section 5.10.  

“Disputed Amounts” has the meaning set forth in Section 2.08(c)(iii).

“DOE” means the United States Department of Education and any successor agency
administering student financial assistance under Title IV.





5




--------------------------------------------------------------------------------

 




“Dollars” or “$” means the lawful currency of the United States.

“EBITDA” has the meaning set forth in Section 5.04(b).

“Educational Agency” means any entity or organization, whether governmental,
government-chartered, private or quasi-private, that engages in granting or
withholding Educational Approvals for, administers Student Financial Assistance
to or for students of, or otherwise regulates private postsecondary schools in
accordance with standards relating to the performance, operation, financial
condition or academic standards of such schools, including the DOE, any
Accrediting Body, or any State Educational Agency.

“Educational Approvals” means any Permits or similar approval issued or required
to be issued by an Educational Agency to USU with respect to any aspect of USU’s
operations subject to the oversight of such Educational Agency, including any
such approval for USU to participate in any program of Student Financial
Assistance offered by such Educational Agency, but excluding any Permits or
similar approvals issued to USU or USU’s employees on an individual basis.

“Educational Consent” means any filing, notice, report, consent, registration,
approval, permit or authorization required to be made with or obtained from any
Educational Agency in connection with the execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby,
whether before or after the Closing, which is necessary under applicable Law in
order to maintain, continue or reinstate any Educational Approval presently held
by USU.

“Educational Law” means any statute, law, regulation, rule, order, or binding
standard issued or administered by, or related to, any Educational Agency.

“Employees” has the meaning set forth in Section 3.20(a).

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from:  (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority:  (a) relating to pollution
(or the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or





6




--------------------------------------------------------------------------------

 




subsurface strata); or (b) concerning the presence of, exposure to, or the
management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Materials.  The term “Environmental
Law” includes, without limitation, the following (including their implementing
regulations and any state analogs):  the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

“Estimated Closing Adjustment” has the meaning set forth in Section 2.08(a)(ii).

“Estimated Closing Working Capital” has the meaning set forth in Section
2.08(a)(i).

“Estimated Closing Working Capital Statement” has the meaning set forth in
Section 2.08(a)(i).

“Excess” has the meaning set forth in Section 2.08(b)(ii).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Contracts” has the meaning set forth in Section 2.02(a).

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“FCPA” has the meaning set forth in Section 3.17(c).





7




--------------------------------------------------------------------------------

 




“Financial Statements” has the meaning set forth in Section 3.04.

“FIRPTA Certificate” means a certificate of non-foreign status prepared in
accordance with the requirements of Treasury Regulations 1.445-2(b)(2),
certifying that the Company is not a foreign person for purposes of Section 1445
of the Code.

“Fundamental Representations” has the meaning set forth in Section 8.01.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“GAGAS” means United States generally accepted government auditing standards in
effect from time to time.

“Government Contracts” has the meaning set forth in Section 3.07(a)(viii).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulatory organization (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as
amended, or any successor statutes thereto, and its implementing regulations
promulgated by the DOE.

“Holdback Amount” means an aggregate amount of $100,000.

“Indebtedness” means, without duplication and with respect to the Company, all
(a) indebtedness for borrowed money; (b) obligations for the deferred purchase
price of property or services, (c) long or short-term obligations evidenced by
notes, bonds, debentures or other similar instruments; (d) obligations under any
interest rate, currency swap or other hedging agreement or arrangement; (e)
capital lease obligations; (f) reimbursement obligations under any letter of
credit, banker’s acceptance or similar credit transactions; (g) guarantees made
by the Company on behalf of any third party in respect of obligations of the
kind referred to in the foregoing clauses (a) through (f); and (h) any unpaid
interest, prepayment penalties, premiums, costs and fees that would arise or
become due as a result of the prepayment of any of the obligations referred to
in the foregoing clauses (a) through (g); provided, that Indebtedness shall





8




--------------------------------------------------------------------------------

 




not include any Current Liabilities taken into account in the calculation of
Estimated Closing Working Capital or Closing Working Capital.

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Independent Accountant” has the meaning set forth in Section 2.08(c)(iii).

“Institutional Board” means the legal, independent, policy-making body having
control and management over the affairs and business of USU within the province
of an institutional board under the terms of USU’s accreditation by WSCUC and
the rules of the DOE and any applicable state Educational Agency.

“Insurance Policies” has the meaning set forth in Section 3.15.

“Intellectual Property” means all intellectual property rights and assets, and
all rights, interests and protections that are associated with, similar to, or
required for the exercise of, any of the foregoing, however arising, pursuant to
the Laws of any jurisdiction throughout the world, whether registered or
unregistered, including any and all: (a) trademarks, service marks, trade names,
brand names, logos, trade dress, design rights and other similar designations of
source, sponsorship, association or origin, together with the goodwill connected
with the use of and symbolized by, and all registrations, applications and
renewals for, any of the foregoing; (b) internet domain names, whether or not
trademarks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs; (c) works
of authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights, author, performer, moral and neighboring
rights, and all registrations, applications for registration and renewals of
such copyrights; (d) inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections and other
confidential and proprietary information and all rights therein; (e) patents
(including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

“Intellectual Property Assignments” has the meaning set forth in Section
2.06(a)(viii).

“Interim Balance Sheet” has the meaning set forth in Section 3.04.

“Interim Balance Sheet Date” has the meaning set forth in Section 3.04.

“Interim Financial Statements” has the meaning set forth in Section 3.04.

“Inventory” has the meaning set forth in Section 2.01(b).





9




--------------------------------------------------------------------------------

 




“Investor” has the meaning set forth in Section 3.25.

“Knowledge” means, (a) when used with respect to the Company, the actual
knowledge of Oksana Malysheva, Josef Merrill, William Titera, Natalie Robinson
and Steven Stargardter, after due inquiry, and the knowledge that each specified
Person would reasonably be expected to obtain in the course of diligently
performing his or her duties for the Company, and (b) when used with respect to
Aspen or Newco, the actual knowledge of Michael Matthews, Janet Gill, and Cheri
St. Arnauld, after due inquiry, and the knowledge that each specified Person
would reasonably be expected to obtain in the course of diligently performing
his or her duties for Aspen.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Linden” has the meaning set forth in the preamble.

“Linden Designee” has the meaning set forth in Section 5.16.

“Linden Finance” means Linden Finance I, LLC, a Delaware limited liability
company.

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs or expenses, including reasonable attorneys’ and
experts’ fees and disbursements.

“Marketing Agreement” means that certain Marketing Agreement between Aspen and
the Company dated March 8, 2017.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise), or assets of the Company, Newco,
or Aspen, as the case may be, or (b) the ability of the Company, Newco, or Aspen
to consummate the transactions contemplated hereby on a timely basis; except
for, with respect to the Company, any event, occurrence, fact, condition or
change related to (1) any change in the United States economy or securities or
financial markets in general, or any change in general national economic or
financial conditions; (2) any change that generally affects the for-profit
post-secondary education market in which the Company operates; (3) the
execution, delivery or performance of this Agreement, or the announcement
thereof; (4) any changes in Laws, accounting rules or in the authoritative
interpretations thereof or in regulatory or interpretative guidance related
thereto, or (5) the failure of the Company to meet any of its internal
projections, forecasts, or revenue or earnings predictions; provided, that the
matters set forth in clauses (1), (2) and (4) above shall not be excluded if
they have a disproportionate impact on the Company relative to the other
companies in the for-profit post-secondary education market in which the Company
operates.

“Material Contracts” has the meaning set forth in Section 3.07(a).





10




--------------------------------------------------------------------------------

 




“Member” means any Person who holds an ownership interest in the Company.

“Monthly Financial Report” has the meaning set forth in Section 5.04(b).

“MPP” means a monthly tuition payment plan offered to students enrolled at USU.

“Nasdaq’ has the meaning set forth in Section 5.16.

“OFAC” has the meaning set forth in Section 3.17(d).

“OFAC Prohibited Party” has the meaning set forth in Section 3.17(d).

“Outside Date” has the meaning set forth in Section 9.01(d)(ii).

“Permits” means all permits, licenses, certifications, accreditations,
franchises, approvals, consents, authorizations, registrations, certificates,
grants, directives, guidelines, policies, requirements, concessions, variances,
exemptions, identification numbers, and similar rights obtained, or required to
be obtained, from any Governmental Authority, including any Educational Agency.

“Permitted Encumbrances” has the meaning set forth in Section 3.08(a).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Personal Information” means information pertaining to an individual that is
regulated by one or more information privacy or security Laws.

“Personnel” has the meaning set forth in Section 3.20(a).

“Post-Acquisition Education Consents” has the meaning set forth in Section
5.06(f).

“Post-Closing Adjustment” has the meaning set forth in Section 2.08(b)(ii).

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

“PPA” means a program participation agreement issued to USU and to be
countersigned by or on behalf of the Secretary of the DOE, and includes a PPPA
and a TPPPA.

“PPPA” means a provisional program participation agreement issued to USU and to
be countersigned by or on behalf of the Secretary of the DOE.

“Pre-Acquisition Education Consents” has the meaning set forth in Section
5.06(f).

“Pre-Acquisition Review Application” means a materially complete electronic
application to the DOE marked for pre-acquisition review, together with any
required exhibits or attachments.





11




--------------------------------------------------------------------------------

 




“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Privacy Policies” means all published privacy policies and internal privacy
policies and guidelines maintained or published by the Company.

“Promissory Note” means that certain Promissory Note dated [March 8], 2017 in
the original principal amount of $900,000.00 issued by Linden Finance in favor
of Aspen.

“Property Tax Returns” has the meaning set forth in Section 6.01(a).

“Purchase Price” means an amount equal to $9,000,000, consisting of: (a) an
aggregate amount in cash equal to (i) $2,500,000, less (ii) any amounts due from
the Company to Aspen pursuant to the Marketing Agreement as of the Closing Date,
and less (iii) the principal and accrued interest due under the Promissory Note;
(b) 1,203,209 shares of Aspen Common Stock (as adjusted for any
reclassification, recapitalization, split, or combination, exchange, or
readjustment of Aspen Common Stock, or any dividend or distribution paid in
shares of Aspen Common Stock); and (c) the Convertible Note.

“Purchase Price Allocation Schedule” has the meaning set forth in Section 2.09.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants, and other agents of such Person.

“Requisite Company Vote” has the meaning set forth in Section 3.02(b).

“Requisite Institutional Board Vote” has the meaning set forth in Section
3.02(b).

“Resolution Period” has the meaning set forth in Section 2.08(c)(ii).

“Review Period” has the meaning set forth in Section 2.08(c)(i).

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).





12




--------------------------------------------------------------------------------

 




“SEC Reports” has the meaning set forth in Section 4.06.

“Securities Act” has the meaning set forth in Section 3.25(a).

“SEVP” mean the U.S. Department of Homeland Security, Student Exchnage Visitor
Program.

“Shortfall” has the meaning set forth in Section 2.08(b)(ii).

“State Educational Agency” means any state educational licensing authority,
agency, department, board or commission that provides a Permit, certification,
exemption or other authorization necessary for USU (whether its main campus,
branch campus, additional location, satellite or other facility thereof) to
provide postsecondary education in that state including any distance education.

“Statement of Objections” has the meaning set forth in Section 2.08(c)(ii).

“Student Financial Assistance” means any form of student financial assistance,
grants or loans that is administered by any Educational Agency or other
Governmental Authority, including the Title IV Programs and any other program
authorized by the HEA and administered by the DOE.

“Substantial Control” means, with respect to a Person, (a) holding at least a
twenty-five percent (25%) ownership interest in the Person, whether directly,
indirectly, or together with family members (as that term is defined at 34
C.F.R. § 668.174(c)(4)), (b) representing the holder or holders of at least a
twenty-five percent (25%) ownership interest in the Person, including under a
voting trust, power of attorney, proxy, or similar agreement, or (c) being a
member of the board of directors, a general partner, the chief executive
officer, or other executive officer of the Person or an entity that holds at
least a twenty-five percent (25%) ownership interest in the Person, in each case
as the term “ownership interest” is defined at 34 C.F.R. § 668.174(c).

“Tangible Personal Property” has the meaning set forth in Section 2.01(e).

“Target Working Capital” has the meaning set forth in Section 2.08(a)(ii).

“Tax Clearance Certificate” has the meaning set forth in Section 5.15.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties
imposed by a Governmental Authority.





13




--------------------------------------------------------------------------------

 




“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Title IV” means Chapter 28, Subchapter IV of the HEA, and any amendments or
successor statutes thereto.

“Title IV Program” means the programs of federal student financial assistance
administered pursuant to Title IV.

“TPPPA” means a temporary provisional program participation agreement issued to
USU after Closing and to be countersigned by or on behalf of the Secretary of
the DOE, continuing USU’s certification to participate in the Title IV Programs
on an interim basis following the Closing.

“Transaction Expenses” means all fees and expenses incurred by the Company and
any Affiliate at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Ancillary Documents, and the
performance and consummation of the other transactions contemplated hereby and
thereby.

“Undisputed Amounts” has the meaning set forth in Section 2.08(c)(iii).

“Union” has the meaning set forth in Section 3.20(b).

“USU” means United States University, the fictitious business name of the
Company registered in San Diego County, California.

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

“WSCUC” means the Western Association of Schools and Colleges Senior College and
University Commission.

“Written Consent” has the meaning set forth in Section 3.02(b).

ARTICLE II
PURCHASE AND SALE

Section 2.01

Purchase and Sale of Assets.  Subject to the terms and conditions set forth
herein, at the Closing, the Company shall sell, assign, transfer, convey and
deliver to Newco, and Newco shall purchase from the Company, free and clear of
any Encumbrances other than Permitted Encumbrances, all of the Company’s right,
title and interest in, to and under all of the assets, properties and rights of
every kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the Business (collectively, the “Purchased Assets”),
including, without limitation, the following:

(a)

all accounts or notes receivable held by the Company, and any security, claim,
remedy or other right related to any of the foregoing (“Accounts Receivable”);





14




--------------------------------------------------------------------------------

 




(b)

all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories (“Inventory”);

(c)

all Contracts, including Company IP Agreements, set forth on Section 2.01(c) of
the Disclosure Schedules (the “Assigned Contracts”);

(d)

all Company Intellectual Property;

(e)

all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the “Tangible Personal Property”);

(f)

all owned and leased Real Property;

(g)

all Permits which are held by the Company and required for the conduct of the
Business as currently conducted or for the ownership and use of the Purchased
Assets, including, without limitation, those listed on Section 3.17(b) of the
Disclosure Schedules and Section 3.18(b) of the Disclosure Schedules, but solely
to the extent assignable;

(h)

all syllabi and resource material and content for those courses offered as part
of the educational programs offered by USU from time to time, including
concepts, materials, resources and text requirements, self-study materials, case
studies, curricula and such other items or materials, in all forms and media, as
has been developed by or for USU from time to time relating to the programs or
as is otherwise used by USU in connection with the offering and delivery of the
programs;

(i)

all student records, ledgers, financial statements and records, operating data,
correspondence, employment records, placement records, marketing materials,
prospect lists, information and data, mailing lists and copies of all documents
and other information and data filed by the Company with any Governmental
Authority or any guaranty or accrediting agency, whether on computer disk, in
paper form or otherwise;

(j)

all rights to any Actions of any nature available to or being pursued by the
Company to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;

(k)

all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges,
sums and fees;

(l)

all of the Company’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

(m)

all insurance benefits, including rights and proceeds, arising from or relating
to the Business, the Purchased Assets or the Assumed Liabilities, but solely to
the extent assignable;

(n)

originals, or where not available, copies, of all books and records, including,
but not limited to, books of account, ledgers and general, financial and
accounting





15




--------------------------------------------------------------------------------

 




records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys, material and research and files relating to
the Company Intellectual Property and the Company IP Agreements (“Books and
Records”);

(o)

all goodwill and the going concern value of the Business; and

(p)

all rights in and to the name United States University.

Section 2.02

Excluded Assets.  Notwithstanding the foregoing, the Purchased Assets shall not
include the following assets (collectively, the “Excluded Assets”):

(a)

Contracts, including Company IP Agreements, that are not Assigned Contracts (the
“Excluded Contracts”);

(b)

the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate
organization of the Company;

(c)

all Benefit Plans and assets attributable thereto;

(d)

the assets, properties and rights specifically set forth on Section 2.02(d) of
the Disclosure Schedules; and

(e)

the rights which accrue or will accrue to the Company under this Agreement and
the Ancillary Documents.

Section 2.03

Assumed Liabilities.  Subject to the terms and conditions set forth herein,
Aspen and Newco shall assume and agree to pay, perform and discharge only the
following Liabilities of the Company and/or Linden (collectively, the “Assumed
Liabilities”), and no other Liabilities:

(a)

all Current Liabilities;

(b)

all Liabilities in respect of the Assigned Contracts but only to the extent that
such Liabilities thereunder are required to be performed after the Closing Date,
were incurred in the ordinary course of business and do not relate to any
failure to perform, improper performance, warranty or other breach, default or
violation by the Company on or prior to the Closing;

(c)

the obligation of Linden to pay the subscription receivable owed by Linden to
the Company in an amount not to exceed two million dollars ($2,000,000);

(d)

all obligations to students who are enrolled at USU; and





16




--------------------------------------------------------------------------------

 




(e)

those Liabilities of the Company set forth on Section 2.03(e) of the Disclosure
Schedules.

Section 2.04

Excluded Liabilities.  Notwithstanding the provisions of Section 2.03 or any
other provision in this Agreement to the contrary, Newco shall not assume and
shall not be responsible to pay, perform or discharge any Liabilities of the
Company or any of its Affiliates of any kind or nature whatsoever other than the
Assumed Liabilities (the “Excluded Liabilities”).  The Company shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy.  Without limiting the
generality of the foregoing, the Excluded Liabilities shall include, but not be
limited to, the following:

(a)

any Liabilities of the Company arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
Ancillary Documents and the transactions contemplated hereby and thereby,
including, without limitation, fees and expenses of counsel, accountants,
consultants, advisers and others;

(b)

any Liability for (i) Taxes of the Company (or any Member or Affiliate of the
Company) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of the Company pursuant to Article VI; or (iii) other Taxes of
the Company (or any Member or Affiliate of the Company) of any kind or
description (including any Liability for Taxes of the Company (or any Member or
Affiliate of the Company) that becomes a Liability of Newco under any common law
doctrine of de facto merger or transferee or successor liability or otherwise by
operation of contract or Law);

(c)

any Liabilities relating to or arising out of the Excluded Assets;

(d)

any Liabilities in respect of any pending or threatened Action arising out of,
relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action relates to such operation on or prior
to the Closing Date;

(e)

any claim for injury to a Person or property which arises out of or is based
upon the use by Persons of the Real Property or while an invitee or trespasser
on the Real Property resulting from actions and/or failures to act prior to the
Closing;

(f)

any Liabilities of the Company arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of the Company;

(g)

any Liabilities of the Company, other than any Current Liabilities included on
the Estimated Closing Working Capital Statement, to any present or former
Personnel arising prior to the Closing Date, including, without limitation,
employees, officers, directors, members, managers, Institutional Board members,
retirees, independent contractors or consultants of the Company, including,
without limitation, any Liabilities associated with any claims for wages or
other benefits, bonuses, accrued vacation, workers’ compensation, severance,
retention, termination or other payments;

(h)

any Liabilities to any Governmental Authority including any Educational Agency
arising from actions and/or failures to act prior to the Closing Date;





17




--------------------------------------------------------------------------------

 




(i)

any Environmental Claims, or Liabilities under Environmental Laws, to the extent
arising out of or relating to facts, circumstances or conditions existing on or
prior to the Closing Date or otherwise to the extent arising from actions and/or
failures to act prior to the Closing Date;

(j)

any trade accounts payable of the Company to the extent not included on the
Estimated Closing Working Capital Statement;

(k)

any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of the Company (including with
respect to any breach of fiduciary obligations by same), except for
indemnification of same pursuant to Section 8.03 as Company Indemnitees;

(l)

any Liabilities under the Excluded Contracts or any other Contracts, including
Company IP Agreements, (i) which are not validly and effectively assigned to
Newco pursuant to this Agreement; or (ii) to the extent such Liabilities arise
out of or relate to a breach by the Company of such Contracts prior to the
Closing;

(m)

any Liabilities associated with debt, loans or credit facilities of the Company
or guaranteed by the Company and/or the Business owing to financial
institutions;

(n)

any Liabilities arising out of, in respect of or in connection with the failure
by the Company or any of its Affiliates to comply with any Law or Governmental
Order;

(o)

those Liabilities of the Company set forth on Section 2.04(o) of the Disclosure
Schedules.

Section 2.05

Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at 1:00 p.m., Eastern standard time, no later than three (3)
Business Days after the last of the conditions to Closing set forth in Article
VII have been satisfied or waived (other than conditions which, by their nature,
are to be satisfied on the Closing Date), at the offices of Nason, Yeager,
Gerson, White & Lioce, P.A., 3001 PGA Boulevard, Palm Beach Gardens, Florida
33410, or at such other time or on such other date or at such other place as the
Company and Aspen may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).

Section 2.06

Closing Deliverables.  

(a)

At or prior to the Closing, the Company shall deliver to Newco the following:

(i)

a certificate, dated the Closing Date and signed by a duly authorized officer of
the Company, certifying that each of the conditions set forth in Section 7.02(a)
and Section 7.02(b) have been satisfied;

(ii)

a certificate, dated the Closing Date and signed by a duly authorized officer of
the Company, certifying that (A) attached thereto are true and complete copies
of all





18




--------------------------------------------------------------------------------

 




resolutions and consents set forth in Section 3.02 authorizing the execution,
delivery and performance of this Agreement and the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby, and (B) all
such resolutions and consents are in full force and effect and are all the
resolutions and consents adopted in connection with the transactions
contemplated hereby and thereby;

(iii)

a certificate, dated the Closing Date and signed by a duly authorized officer of
the Company, certifying the names and signatures of the authorized officers,
managers, or members of the Company authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered hereunder and
thereunder;

(iv)

a good standing certificate with respect to the Company from each of the
Secretary of State of Delaware and the Secretary of State of California;

(v)

the Estimated Closing Working Capital Statement contemplated in Section 2.08;

(vi)

a bill of sale, in customary form satisfactory to the parties hereto (the “Bill
of Sale”), duly executed by the Company, transferring the tangible personal
property included in the Purchased Assets to Newco;

(vii)

an assignment and assumption agreement, in customary form satisfactory to the
parties hereto (the “Assignment and Assumption Agreement”), duly executed by the
Company, effecting the assignment to and assumption by Newco of the Purchased
Assets and the Assumed Liabilities;

(viii)

an assignment or assignments, in customary form satisfactory to the parties
hereto (the “Intellectual Property Assignments”), duly executed by the Company,
transferring all of the Company’s right, title and interest in and to the
Company Intellectual Property to Newco;

(ix)

with respect to each lease, an Assignment and Assumption of Lease, in customary
form satisfactory to the parties hereto (each, an “Assignment and Assumption of
Lease”), duly executed by the Company;

(x)

the FIRPTA Certificate; and

(xi)

such other documents or instruments as Aspen or Newco reasonably requests and
are reasonably necessary to consummate the transactions contemplated by this
Agreement.

(b)

At the Closing, Aspen and Newco, as applicable, shall deliver to the Company or
Linden (and/or to such other Persons as the Company or Linden may direct) the
following:

(i)

the Purchase Price less, with respect to the cash portion thereof, the Holdback
Amount and payable, with respect to the cash portion thereof, by wire transfer
of immediately available funds;





19




--------------------------------------------------------------------------------

 




(ii)

the Promissory Note, cancelled and marked paid;

(iii)

a certificate, dated the Closing Date and signed by a duly authorized officer of
Aspen and Newco, certifying that each of the conditions set forth in Section
7.03(a) and Section 7.03(b) have been satisfied;

(iv)

a certificate, dated the Closing Date and signed by the Secretary or an
Assistant Secretary (or equivalent officer) of Aspen and Newco, certifying that
attached thereto are true and complete copies of all resolutions or written
authorizations adopted by the board of directors of Aspen and manager of Newco
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby, and that all such resolutions and written authorizations are in
full force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;

(v)

a certificate, dated the Closing Date and signed by the Secretary or an
Assistant Secretary (or equivalent officer) of Aspen and Newco, certifying the
names and signatures of the officers or manager, as applicable, of Aspen and
Newco authorized to sign this Agreement, the Ancillary Documents and the other
documents to be delivered hereunder and thereunder;

(vi)

the Assignment and Assumption Agreement duly executed by Newco;

(vii)

with respect to each lease, an Assignment and Assumption of Lease duly executed
by Newco; and

(viii)

such other documents or instruments as the Company reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

Section 2.07

Purchase Price.  The aggregate purchase price for the Purchased Assets shall be
the Purchase Price, subject to adjustment pursuant to Section 2.08 hereof, plus
the assumption of the Assumed Liabilities.  The Purchase Price less the Holdback
Amount shall be paid by Aspen or Newco by wire transfer of immediately available
funds to an account designated in writing to Newco by the Company no later than
two (2) Business Days prior to the Closing Date.

Section 2.08

Purchase Price Adjustment.  

(a)

Closing Adjustment.  

(i)

At least three (3) Business Days before the Closing, the Company shall prepare
and deliver to Newco a statement setting forth its good faith estimate of
Closing Working Capital (the “Estimated Closing Working Capital”), which
statement shall contain an estimated balance sheet of the Company as of the
Closing Date (without giving effect to the transactions contemplated herein), a
calculation of Estimated Closing Working Capital (the “Estimated Closing Working
Capital Statement”), and a certificate of the Chief Financial Officer of the
Company that the Estimated Closing Working Capital Statement was prepared in





20




--------------------------------------------------------------------------------

 




accordance with GAAP, except as required to be adjusted by this Agreement,
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Audited
Financial Statements for the most recent fiscal year end as if such Estimated
Closing Working Capital Statement was being prepared and audited as of a fiscal
year end.

(ii)

The “Target Working Capital”  means an amount equal to  negative $172,704. The
“Estimated Closing Adjustment” shall be an amount equal to the Estimated Closing
Working Capital minus the Target Working Capital.

(b)

Post-Closing Adjustment.  

(i)

Within sixty (60) days after the Closing Date, Newco shall prepare and deliver
to the Company a statement setting forth its calculation of Closing Working
Capital, which statement shall contain an audited balance sheet of the Company
as of the Closing Date (without giving effect to the transactions contemplated
herein), a calculation of Closing Working Capital (the “Closing Working Capital
Statement”) and a certificate of the Chief Financial Officer of Newco that the
Closing Working Capital Statement (including the audited balance sheet contained
therein) was prepared in accordance with GAAP, except as required to be adjusted
by this Agreement, applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end as if such
Closing Working Capital Statement was being prepared and audited as of a fiscal
year end.

(ii)

The “Post-Closing Adjustment” shall be an amount equal to (A) if the Closing
Working Capital is greater than the Estimated Closing Working Capital, the
Closing Working Capital minus the Estimated Closing Working Capital (an
“Excess”), and (B) if the Closing Working Capital is less than the Estimated
Closing Working Capital, the Estimated Closing Working Capital minus the Closing
Working Capital (a “Shortfall”).

(c)

Examination and Review.  

(i)

After receipt of the Closing Working Capital Statement, the Company shall have
thirty (30) days (the “Review Period”) to review the Closing Working Capital
Statement.  During the Review Period, the Company and its accountants shall have
full access to the books and records of Newco and USU, the personnel of, and
work papers prepared by, Newco and/or its accountants to the extent that they
relate to the Closing Working Capital Statement and to such historical financial
information (to the extent in Newco’s possession) relating to the Closing
Working Capital Statement as the Company may reasonably request for the purpose
of reviewing the Closing Working Capital Statement and to prepare a Statement of
Objections (defined below), provided, that such access shall be in a manner that
does not interfere with the normal business operations of  Newco.

(ii)

On or prior to the last day of the Review Period, the Company may object to the
Closing Working Capital Statement by delivering to Newco a written statement





21




--------------------------------------------------------------------------------

 




setting forth its objections in reasonable detail, indicating each disputed item
or amount and the basis for its disagreement therewith (the “Statement of
Objections”).  If the Company fails to deliver the Statement of Objections
before the expiration of the Review Period, the Closing Working Capital
Statement and the Post-Closing Adjustment, as the case may be, reflected in the
Closing Working Capital Statement shall be deemed to have been accepted by the
Company.  If the Company delivers the Statement of Objections before the
expiration of the Review Period, Newco and the Company shall negotiate in good
faith to resolve such objections within thirty (30) days after the delivery of
the Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment and the
Closing Working Capital Statement with such changes as may have been previously
agreed in writing by Newco and the Company, shall be final and binding.

(iii)

If the Company and Newco fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts” and
any amounts not so disputed, the “Undisputed Amounts”) shall be submitted for
resolution to the office of an impartial firm of independent certified public
accountants mutually agreeable to Newco and the Company (the “Independent
Accountant”) who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts only and make any adjustments to the Post-Closing Adjustment,
as the case may be, and the Closing Working Capital Statement.  The parties
hereto agree that all adjustments shall be made without regard to materiality.
 The Independent Accountant shall only decide the specific items under dispute
by the parties and their decision for each Disputed Amount must be within the
range of values assigned to each such item in the Closing Working Capital
Statement and the Statement of Objections, respectively.

(iv)

The fees and expenses of the Independent Accountant shall be paid by the
Company, on the one hand, and by Newco, on the other hand, based upon the
percentage that the amount actually contested but not awarded to the Company or
Newco, respectively, bears to the aggregate amount actually contested by the
Company and Newco.

(v)

The Independent Accountant shall make a determination as soon as practicable and
in any event within thirty (30) days (or such other time as the parties hereto
shall agree in writing) after its engagement, and its resolution of the Disputed
Amounts and its adjustments to the Closing Working Capital Statement and/or the
Post-Closing Adjustment shall be conclusive and binding upon the parties hereto.

(d)

Payment of Post-Closing Adjustment.  

(i)

If the Post-Closing Adjustment is a Shortfall, Newco shall, within ten (10)
Business Days after the final determination of the Post-Closing Adjustment, (A)
deduct the amount of the Post-Closing Adjustment from the Holdback Amount, and
(B) disburse any remaining balance of the Holdback Amount as provided in Section
2.07.  If such Shortfall is greater than the Holdback Amount, then Newco shall
credit against the balance of the Convertible Note the amount by which such
Shortfall exceeds the Holdback Amount.





22




--------------------------------------------------------------------------------

 




(ii)

If the Post-Closing Adjustment is an Excess, Newco shall, within ten (10)
Business Days after the final determination of the Post-Closing Adjustment,
distribute an amount equal to such Excess, together with the Holdback Amount, as
provided in Section 2.07.

(e)

Adjustments for Tax Purposes.  Any payments made pursuant to this Section 2.08
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

Section 2.09

Allocation of Purchase Price.  Newco shall prepare and deliver to the Company a
proposed numerical allocation of the Purchase Price and the Assumed Liabilities
(and other relevant items) for U.S. federal income tax purposes among the
Purchased Assets and the covenants of the Company set forth in Article V, for
purposes of Section 1060 of the Code and the statement required to be filed
under Treasury Regulations Section 1.1060-1(e)(1), and for purposes of preparing
IRS Form 8594 (the “Purchase Price Allocation Schedule”).  If the Company
disputes any part of the Purchase Price Allocation Schedule, the Company shall
deliver written notice of Company’s objection to Newco within thirty (30) days
after the Company’s receipt of the Purchase Price Allocation Schedule,
specifying in reasonable detail the items in dispute and the grounds for
dispute.  The Company and Newco shall promptly seek in good faith to resolve
amicably such dispute within ten (10) calendar days, failing which, either party
may refer the matter for determination to the Independent Accountant, whose
determination shall be final, conclusive and binding.  The fees and expenses of
the Independent Accountant shall be borne one-half by the Company and one-half
by Newco.  The Company shall file all Tax Returns (including amended returns and
claims for refund) and information reports in a manner consistent with the
Purchase Price Allocation Schedule.  Any adjustments to the Purchase Price
pursuant to Section 2.08 herein shall be allocated in a manner consistent with
the Purchase Price Allocation Schedule.

Section 2.10

Withholding Tax.  Newco shall be entitled to deduct and withhold from the
Purchase Price all Taxes that Newco may be required to deduct and withhold under
any provision of Tax Law.  All such withheld amounts shall be treated as
delivered to the Company hereunder.

Section 2.11

Third Party Consents.  To the extent that the Company’s rights under any
Contract constituting a Purchased Asset, or any other Purchased Asset, may not
be assigned to Newco without the consent of another Person which has not been
obtained, this Agreement shall not constitute an agreement to assign the same if
an attempted assignment would constitute a breach thereof or be unlawful, and
the Company, at its expense, shall use its commercially reasonable efforts to
obtain any such required consent(s) as promptly as possible.  If any such
consent shall not be obtained or if any attempted assignment would be
ineffective or would impair Newco’s rights under the Purchased Asset in question
so that Newco would not in effect acquire the benefit of all such rights, the
Company, to the maximum extent permitted by law and such Purchased Asset, shall
act after the Closing as Newco’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and such
Purchased Asset, with Newco in any other reasonable arrangement designed to
provide such benefits to Newco.  Notwithstanding any provision in this Section
2.11 to the contrary, Newco shall not be deemed to have waived its rights under
Section 7.02(f) hereof unless and until Newco either





23




--------------------------------------------------------------------------------

 




provides written waivers thereof or elects to proceed to consummate the
transactions contemplated by this Agreement at Closing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Company represents and warrants to Newco and Aspen that the
statements contained in this Article III are true and correct as of the date
hereof.

Section 3.01

Organization and Qualification of the Company.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware and has full limited liability company power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted.  Section 3.01 of the Disclosure Schedules sets forth each
jurisdiction in which the Company is licensed or qualified to do business, and
the Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

Section 3.02

Authority; Member Approval; Institutional Board Approval.

(a)

The Company has full limited liability company power and authority to enter into
and perform its obligations under this Agreement and the Ancillary Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by the Company of this
Agreement and any Ancillary Document to which it is a party and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by all requisite limited liability company action on the part of
the Company and no other proceedings on the part of the Company are necessary to
authorize the execution, delivery and performance of this Agreement or to
consummate the other transactions contemplated hereby and thereby.  This
Agreement has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by each other party hereto) this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.  When each Ancillary Document
to which the Company is or will be a party has been duly executed and delivered
by the Company (assuming due authorization, execution and delivery by each other
party thereto), such Ancillary Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms.

(b)

The Company, pursuant to written consents of the Members (the “Written Consent”)
and, as of the date hereof, not subsequently rescinded or modified in any way,
has, as of the date hereof, obtained the affirmative vote or consent of the
Members required under the Company Operating Agreement (“Requisite Company
Vote”) approving this Agreement and the transactions contemplated by this
Agreement, in accordance with the Act.  The Company has, as of the date hereof,
obtained the affirmative vote or consent of the Institutional Board of USU
approving this Agreement and the transactions contemplated by this Agreement
(the “Requisite





24




--------------------------------------------------------------------------------

 




Institutional Board Vote”).  The Company has delivered to Newco and Aspen a copy
of the Written Consent and such resolution or consent of the Institutional Board
approving this Agreement and the transactions contemplated hereby.  Other than
the Written Consent, no other consents of the Members are required in order to
authorize and approve this Agreement and the transactions contemplated hereby,
and no Member has any dissenters’ or appraisal rights with respect to the
transactions contemplated by this Agreement.

(c)

Linden holds one hundred percent (100%) of the voting power of the Company and
has the power under the Fifth Amended and Restated Operating Agreement of the
Company, which is the current operating agreement in effect with respect to the
Company (“Company Operating Agreement”), to consummate the transactions
contemplated under this Agreement and the Ancillary Documents.  The Company
Operating Agreement has been amended to eliminate fiduciary duties to the
fullest extent permitted by Delaware Law.

Section 3.03

No Conflicts; Consents.  Except as set forth in Section 3.03 of the Disclosure
Schedules, the execution, delivery and performance by the Company of this
Agreement and the Ancillary Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:  (i) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of formation, the Company Operating
Agreement, or other organizational documents of the Company (“Company
Organizational Documents”); (ii) conflict with or result in a violation or
breach of any provision of any Law or Governmental Order applicable to the
Company, the Business or the Purchased Assets; (iii) require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which the Company is a party or by which the
Company or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (iv) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on the Purchased
Assets.  Except as set forth in Section 3.03 of the Disclosure Schedules, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby.

Section 3.04

Financial Statements.  Complete copies of the Company’s audited financial
statements consisting of the balance sheet of the Company as at December 31,
2015 and the related statements of income and retained earnings, members’ equity
and cash flow for the year then ended (the “Audited Financial Statements”), and
unaudited financial statements consisting of the balance sheet of the Company as
at December 31, 2016 and March 31, 2017 and the related statements of income and
retained earnings, members’ equity and cash flow for the year and the
three-month period, respectively, then ended (the “Interim Financial Statements”
and together with the Audited Financial Statements, the “Financial Statements”)
are attached as Exhibits B, B-1 and B-2.  Following receipt of the audited
financial statements for the year ended December 31, 2016 (the “2016 Audited
Financial Statements”), the Company shall promptly deliver such 2016 Audited
Financial Statements to Newco and for all purposes under this Section 3.04, the
2016 Audited Financial Statements shall be considered part of the Financial
Statements.  The Financial Statements are based on the books and records of the
Company and, to the Knowledge of





25




--------------------------------------------------------------------------------

 




the Company, (a) have been (and will be) prepared in accordance with GAGAS,
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Audited Financial Statements), and (b) fairly present in all material
respects the financial position of the Company as of the respective dates they
were prepared and the results of the operations of the Company for the periods
indicated.  The balance sheet of the Company as of December 31, 2016 is referred
to herein as the “Balance Sheet” and the date thereof as the “Balance Sheet
Date” and the balance sheet of the Company as of March 31, 2017 is referred to
herein as the “Interim Balance Sheet” and the date thereof as the “Interim
Balance Sheet Date”.  The Company maintains a standard system of accounting
established and administered in accordance with GAAP.

Section 3.05

Undisclosed Liabilities.  The Company has no Liabilities, except (a) those which
are adequately reflected or reserved against in the Balance Sheet as of the
Balance Sheet Date, (b) those which have been incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date and which
are not, individually or in the aggregate, material in amount, or (c) those set
forth in Section 3.05 of the Disclosure Schedules.

Section 3.06

Absence of Certain Changes, Events and Conditions.  Except as set forth in
Section 3.06 of the Disclosure Schedules, since the Balance Sheet Date, and
other than in the ordinary course of business consistent with past practice,
there has not been, with respect to the Company, any:

(a)

event, occurrence or development that has had, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

(b)

amendment of the certificate of formation, Company Operating Agreement, or other
organizational documents of the Company;

(c)

material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements and provided that until April 1, 2017 the Company did not
use GAAP as the basis for preparation of its financial statements;

(d)

material change in the Company’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;

(e)

entry into any Contract that would constitute a Material Contract except with
Aspen;

(f)

transfer, assignment, sale, or other disposition of any of the Purchased Assets
shown or reflected in the Balance Sheet or cancellation of any debts,
entitlements or claims, or amendment, termination or waiver of any rights
constituting Purchased Assets, other than to Aspen or an Affiliate thereof;





26




--------------------------------------------------------------------------------

 




(g)

transfer, assignment, or grant of any license or sublicense of any material
rights under or with respect to any Company Intellectual Property or Company IP
Agreements;

(h)

material damage, destruction, or loss of any Purchased Assets (whether or not
covered by insurance);

(i)

capital investment in, or any loan to, any other Person;

(j)

acceleration, termination, material modification to, or cancellation of any
Material Contract or Permit;

(k)

material capital expenditures which would constitute an Assumed Liability;

(l)

imposition of any Encumbrance upon any of the Purchased Assets, other than any
Permitted Encumbrance;

(m)

(i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension, or other compensation or benefits in respect
of its current or former employees, officers, directors, managers, Institutional
Board members, independent contractors, or consultants, other than as provided
for in any written agreements or required by applicable Law or in the ordinary
course of business and consistent with past practice, (ii) change in the terms
of employment for any employee or any termination of any employees for which the
aggregate costs and expenses exceed $10,000 per annum, or (iii) action to
accelerate the vesting or payment of any compensation or benefit for any current
or former employee, officer, director, manager, Institutional Board member,
independent contractor, or consultant;

(n)

hiring or promoting any person as or to (as the case may be) an officer or
hiring or promoting any employee below officer except to fill a vacancy in the
ordinary course of business;

(o)

adoption, modification, or termination of any: (i) employment, severance,
retention, or other agreement with any current or former employee, officer,
director, manager, Institutional Board member, independent contractor, or
consultant, except in the ordinary course of business and consistent with past
practice, or (ii) Benefit Plan collective bargaining or other agreement with a
Union, in each case whether written or oral;

(p)

loan to (or forgiveness of any loan to), or entry into any other transaction
with, any of its members or current or former managers, officers, Institutional
Board members, and employees (other than the payment of compensation to
employees in the ordinary course of business and consistent with past practice);

(q)

entry into a new line of business or abandonment or discontinuance of the
Business;

(r)

adoption of any plan of merger, consolidation, reorganization, liquidation, or
dissolution, or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;





27




--------------------------------------------------------------------------------

 




(s)

purchase, lease or other acquisition of the right to own, use, or lease any
property or assets, except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice; or

(t)

any Contract to do any of the foregoing, or any action or omission that would
result in any of the foregoing.

Section 3.07

Material Contracts.  

(a)

Section 3.07(a) of the Disclosure Schedules lists each of the following
Contracts of the Company (x) by which any of the Purchased Assets are bound or
affected or (y) to which the Company is a party or by which it is bound in
connection with the Business or the Purchased Assets (such Contracts, together
with all Contracts concerning the occupancy, management, or operation of any
Real Property (including without limitation, brokerage contracts) listed or
otherwise disclosed in Section 3.08(b) of the Disclosure Schedules and all
Company IP Agreements set forth in Section 3.10(b) of the Disclosure Schedules,
being “Material Contracts”):

(i)

each Contract of the Company involving aggregate consideration in excess of
$10,000 and which, in each case, cannot be cancelled by the Company without
penalty or without more than ninety (90) days’ notice;

(ii)

all Contracts that require the Company to purchase its total requirements of any
product or service from a third party or that contain “take or pay” provisions;

(iii)

all Contracts that provide for the indemnification by the Company of any Person
or the assumption of any Tax, environmental, or other Liability of any Person;

(iv)

all Contracts that relate to the acquisition or disposition of any business, a
material amount of stock or other equity or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets, or otherwise);

(v)

all broker, distributor, dealer, agency, sales promotion, market research,
marketing consulting, and advertising Contracts to which the Company is a party;

(vi)

all employment Contracts and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company is a party and which
contain any severance provisions, or are not cancellable without material
penalty or without more than ninety (90) days’ notice;

(vii)

except for Contracts relating to trade receivables, all Contracts relating to
Indebtedness (including, without limitation, guarantees) of the Company;

(viii)

all Contracts with any Governmental Authority to which the Company is party
(“Government Contracts”);





28




--------------------------------------------------------------------------------

 




(ix)

all Contracts that limit or purport to limit the ability of the Company to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

(x)

any Contracts to which the Company is a party that provide for any joint
venture, partnership, or similar arrangement by the Company;

(xi)

all Contracts for the sale of any of the Purchased Assets or for the grant to
any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets;

(xii)

all powers of attorney with respect to the Business or any Purchased Asset;

(xiii)

all collective bargaining agreements or Contracts with any Union to which the
Company is a party; and

(xiv)

any other Contract that is material to the Purchased Assets or the operation of
the Business and not previously disclosed pursuant to this Section 3.07.

(b)

Each Material Contract is valid and binding on the Company in accordance with
its terms and is in full force and effect.  Except as set forth in Section
3.07(b) of the Disclosure Schedules, none of the Company or, to the Company’s
Knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under) in any material respect, or has
provided or received any notice of any intention to terminate, any Material
Contract.  No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
 Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Newco.  Except as set forth in Section 3.07(b) of the
Disclosure Schedules, there are no material disputes pending or, to the
Company’s Knowledge, threatened under any Contract included in the Purchased
Assets.

(c)

The following Contracts have been amended to exclude all nursing degree programs
and all graduate degree programs: (i) that certain Master Services Agreement by
and between the Company and AcademixDirect, Inc. entered into effective as of
November 29, 2016; and (ii) that certain Master Services Agreement by and
between the Company and DeXL, LLC entered into effective as of November 18,
2016.

(d)

Linden has executed and delivered to Aspen a guaranty of the obligations under
the Promissory Note.  Such guaranty and the Promissory Note are in full force
and effect and are enforceable in accordance with their respective terms.

Section 3.08

Title to Purchased Assets; Real Property.

(a)

The Company has good and valid (and, in the case of owned Real Property, good
and marketable fee simple) title to, or a valid leasehold interest in, all of
the Purchased





29




--------------------------------------------------------------------------------

 




Assets.  All such Purchased Assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

(i)

liens for Taxes not yet due and payable;

(ii)

mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets;

(iii)

easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the Business or the Purchased Assets, which do not prohibit or
interfere with the current operation of any Real Property and which do not
render title to any Real Property unmarketable; or

(iv)

other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice which are not, individually or in the aggregate, material to the
Business.

(b)

Section 3.08(b) of the Disclosure Schedules lists (i) the street address of each
parcel of Real Property used in or necessary for the conduct of the Business as
currently conducted; (ii) if such property is leased or subleased by the
Company, the landlord under the lease, the rental amount currently being paid,
and the expiration of the term of such lease or sublease for each leased or
subleased property; and (iii) the current use of such property.  With respect to
owned Real Property, the Company has delivered or made available to Newco true,
complete and correct copies of the deeds and other instruments (as recorded) by
which the Company acquired such Real Property, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of the Company and
relating to such owned Real Property.  With respect to leased Real Property, the
Company has delivered or made available to Newco true, complete and correct
copies of any leases affecting the Real Property.  With respect to each such
lease, (i) the Company is not in breach or default under such lease, and no
event has occurred or circumstance exists which, with the delivery of notice,
passage of time or both, would constitute such a breach or default; (ii) the
Company has paid all rent due and payable under such lease; (iii) to the
Company’s Knowledge, no other party to any such lease is in default thereof; and
(iv) no party to any such lease has exercised any termination rights with
respect thereto.  Except as set forth in Section 3.08(b) of the Disclosure
Schedules, the Company is not a sublessor or grantor under any sublease or other
instrument granting to any other Person any right to the possession, lease,
occupancy or enjoyment of any leased Real Property.  The use and operation of
the Real Property in the conduct of the Business do not violate in any material
respect any Law, covenant, condition, restriction, easement, license, Permit or
agreement.  No material improvements constituting a part of the Real Property
encroach on real property owned or leased by a Person other than the Company.
 There are no Actions pending nor, to the Company’s Knowledge, threatened
against or affecting the Real Property or any portion thereof or interest
therein in the nature or in lieu of condemnation or eminent domain proceedings.
 The Real Property is sufficient for the continued conduct of the Business after
the Closing in substantially





30




--------------------------------------------------------------------------------

 




the same manner as conducted prior to the Closing and constitutes all of the
real property necessary to conduct the Business as currently conducted.

Section 3.09

Condition and Sufficiency of Assets.  The buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property included in the Purchased Assets are structurally sound, are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost.  The Purchased
Assets are sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted.  None of the Excluded Assets are material to
the Business.

Section 3.10

Intellectual Property.

(a)

Section 3.10(a) of the Disclosure Schedules lists all (i) Company IP
Registrations and (ii) Company Intellectual Property, including the right to do
business under the name United States University and software, that is not
registered but that is material to the operation of the Business.  All required
filings and fees related to the Company IP Registrations have been timely filed
with and paid to the relevant Governmental Authorities and authorized
registrars, and all Company IP Registrations are otherwise in good standing.
 The Company has provided or made available to Newco true and complete copies of
file histories, documents, certificates, office actions, correspondence and
other materials related to all Company IP Registrations.  

(b)

Section 3.10(b) of the Disclosure Schedules lists all Company IP Agreements,
excluding off-the-shelf licenses or software as a service agreements for
commercially available software provided at a cost of less than ten thousand
dollars ($10,000.00) per year.  The Company has provided or otherwise made
available to Newco true and complete copies of all such Company IP Agreements,
including all modifications, amendments and supplements thereto and waivers
thereunder.  Each Company IP Agreement is valid and binding on the Company in
accordance with its terms and is in full force and effect.  Neither the Company
nor, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or, to the Company’s Knowledge, is alleged to be in breach of or
default under), or, to the Company’s Knowledge, has provided or received any
notice of breach or default of or any intention to terminate, any Company IP
Agreement.  

(c)

Except as set forth in Section 3.10(c) of the Disclosure Schedules, the Company
is the sole and exclusive legal and beneficial, and with respect to the Company
IP Registrations, record, owner of all right, title and interest in and to the
Company Intellectual Property, and, to the Company’s Knowledge, has the valid
right to use all other Intellectual Property used in or necessary for the
conduct of the Business as currently conducted, in each case, free and clear of
Encumbrances other than Permitted Encumbrances.  Without limiting the generality
of the foregoing, the Company has entered into binding, written agreements with
every current and former employee, and with every current and former independent
contractor, whereby such employees and independent contractors (i) assign to the
Company any ownership interest and





31




--------------------------------------------------------------------------------

 




right they may have in the Company Intellectual Property; and (ii) acknowledge
the Company’s exclusive ownership of all Company Intellectual Property.  The
Company has provided Newco with true and complete copies of all such agreements.

(d)

The consummation of the transactions contemplated hereunder will not result in
the loss or impairment of or payment of any additional amounts with respect to,
nor require the consent of any other Person in respect of, the Company’s right
to own, use or hold for use any Intellectual Property as owned, used or held for
use in the conduct of the Business as currently conducted.

(e)

To the Company’s Knowledge, the Company’s rights in the Company Intellectual
Property are valid, subsisting and enforceable.  The Company has taken
reasonable steps to maintain the Company Intellectual Property and to protect
and preserve the confidentiality of all trade secrets included in the Company
Intellectual Property, including requiring all Persons having access thereto to
execute written non-disclosure agreements.

(f)

To the Company’s Knowledge, the conduct of the Business as currently and
formerly conducted, and the products, processes and services of the Company,
have not infringed, misappropriated, diluted or otherwise violated the
Intellectual Property or other rights of any Person.  To the Company’s
Knowledge, no Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Company Intellectual Property.

(g)

There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or, to the Company’s Knowledge, threatened
(including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by the Company in connection with the Business; (ii)
challenging the validity, enforceability, registrability or ownership of any
Company Intellectual Property or the Company’s rights with respect to any
Company Intellectual Property; or (iii) by the Company or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of the Company Intellectual Property.  The Company is not subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or would restrict or impair the use of any Company
Intellectual Property.

Section 3.11

Educational Regulations.  

(a)

Set forth in Section 3.11(a) of the Disclosure Schedules is a list of each
current Educational Approval issued to or held by USU, or issued to or held by
the Company relating to USU.

(b)

Since January 1, 2014 (the “Compliance Date”):

(i)

USU has maintained Educational Approvals from Educational Agencies necessary to
the conduct of the Business as conducted during the applicable time, including
offering all of its educational programs and operating all of its campus
locations, except to the extent that failure to maintain such approvals would
not have a Material Adverse Effect.





32




--------------------------------------------------------------------------------

 




(ii)

USU is a party to, and is in compliance in all material respects with, a valid
and effective PPA with the DOE.

(iii)

USU has maintained all Educational Approvals necessary for the conduct of its
distance education programs, except to the extent that failure to maintain such
approvals would not have a Material Adverse Effect.

(iv)

USU has complied with all requirements of 34 C.F.R. § 600.9 with regard to its
physical locations, except to the extent that failure to comply would not have a
Material Adverse Effect.

(v)

Except as set forth in Section 3.11(b)(v) of the Disclosure Schedules, the
Company has been conducting the operations of the Business and USU in compliance
with all applicable Educational Laws, except to the extent that failure to
comply would not have a Material Adverse Effect.

(vi)

USU has complied, in all material respects, with the definition of, a
“proprietary institution of higher education” as defined in 34 C.F.R. § 600.5.

(vii)

Except as set forth in Section 3.11(b)(vii) of the Disclosure Schedules, neither
the Company nor USU has received notice that any of its Educational Approvals
will not be renewed, except to the extent that receipt of such notice would not
have a Material Adverse Effect.

(viii)

Except as set forth in Section 3.11 (b)(viii) of the Disclosure Schedules, and
except to the extent that it would not have a Material Adverse Effect, there are
no proceedings pending to revoke, withdraw, suspend, limit, condition, restrict,
place on reporting or place on probation any Educational Approval, or to require
USU to show cause why any Educational Approval should not be revoked.

(ix)

USU has not received greater than ninety percent (90%) of its revenues from the
Title IV Programs, as such percentage is required to be calculated in material
compliance with 34 C.F.R. §§ 668.14 and 668.28.

(x)

Each educational program offered by USU as a Title IV-eligible program has been
an eligible program in compliance in all material respects with the requirements
of 34 C.F.R. § 668.8.

(xi)

The Company and USU have been in compliance with all applicable Educational Laws
pertaining to USU’s participation in any Student Financial Assistance program,
except to the extent that failure to comply would not have a Material Adverse
Effect.

(xii)

The Company and USU have complied in all material respects with the requirements
set forth at 20 U.S.C. § 1094(a)(20) and 34 C.F.R. § 668.14(b)(22).

(xiii)

Except as set forth in Section 3.11(b)(xiii) of the Disclosure Schedules, USU
has calculated and paid refunds and calculated dates of withdrawal and leaves of





33




--------------------------------------------------------------------------------

 




absence in compliance with all applicable Educational Laws, except to the extent
that failure to comply would not have a Material Adverse Effect.

(xiv)

The Company and USU have had a financial responsibility “composite score” of at
least 1.5, as calculated in accordance with the DOE’s formula at 34 C.F.R. §
668.172.

(xv)

Except to the extent that would not have a Material Adverse Effect,
Section 3.11(b)(xv) of the Disclosure Schedules sets forth a correct and
complete list of USU’s official cohort default rates for loans administered
under the Title IV Programs, as calculated by the DOE pursuant to 34 C.F.R. Part
668 Subparts M and N, for the three most recently completed federal fiscal years
for which such official rates have been published, together with USU’s most
recently issued draft cohort default rate.

(xvi)

Except as set forth in Section 3.11(b)(xvi) of the Disclosure Schedules, the DOE
has not required or requested that USU post a letter of credit or bond or other
form of surety for any reason, including any request for a letter of credit
based on composite score or late refunds pursuant to 34 C.F.R. § 668.173, or
required or requested that USU process its Title IV Program funding under the
reimbursement or heightened cash monitoring-level 2 procedures set forth at 34
C.F.R. § 668.162(d) or (e)(2).

(xvii)

Except as set forth in Section 3.11(b)(xvii) of the Disclosure Schedules, USU
has complied with the disclosure, reporting and certification requirements
related to gainful employment, as set forth at 34 C.F.R. § 668.6 or 34 C.F.R.
Part 668 Subpart Q, as applicable for the relevant periods, except to the extent
that failure to comply would not have a Material Adverse Effect.

(xviii)

Except as set forth in Section 3.11(b)(xviii) of the Disclosure Schedules, USU
has materially complied with any Law regarding misrepresentations (including
regarding the employability of graduates and the ability to obtain professional
licensure), including 34 C.F.R. Part 668 Subpart F.

(xix)

USU has been in compliance with the requirements of the Family Educational
Rights and Privacy Act, except to the extent that failure to comply would not
have a Material Adverse Effect.

(xx)

Except as set forth in Section 3.11(b)(xx) of the Disclosure Schedules, USU has
complied with the requirements necessary to participate in the veterans’
educational benefits regulated by the U.S. Department of Veterans’ Affairs and
the Tuition Assistance Program regulated by the U.S. Department of Defense,
except to the extent that failure to comply would not have a Material Adverse
Effect.

(xxi)

To the Knowledge of the Company, no Company Employee or Personnel has submitted
false documents to SEVP, made false statements to SEVP, or otherwise admitted
nonimmigrant students to USU who did not satisfy all of  USU’s rrquirements for
admission.





34




--------------------------------------------------------------------------------

 




(c)

Neither the Company, USU, any Person that exercises Substantial Control over any
of the foregoing, nor any member of such Person’s family (as the term “family”
is defined in 34 C.F.R. §600.21(f)), alone or together, (1) exercises or
exercised Substantial Control over an institution or over a third-party servicer
(as that term is defined in 34 C.F.R. § 668.2) that owes a liability for a
violation of a Title IV Program requirement, or (2) owes a liability for a Title
IV Program violation.  At no time has the Company, USU, or any Affiliate of any
of the foregoing that has the power, by contract or ownership interest, to
direct or cause the direction of the management or policies of USU, filed for
relief in bankruptcy or had entered against it an order for relief in
bankruptcy.

(d)

Except as set forth in Section 3.11(d) of the Disclosure Schedules, neither the
Company, nor USU, nor any manager or officer thereof, has pled guilty to, has
pled nolo contendere to, or has been found guilty of a crime involving the
acquisition, use or expenditure of funds under the Title IV Programs or has been
judicially determined to have committed fraud involving funds under the Title IV
Programs.

(e)

To the Knowledge of the Company, neither the Company nor USU currently employs,
or since the Compliance Date has employed, any individual or entity in a
capacity that involves the administration or receipt of funds under the Title IV
Programs, or contracted with any institution or third-party servicer, which has
been terminated under the Title IV Programs for a reason involving the
acquisition, use or expenditure of funds of a Governmental Authority or
Educational Agency, or has been convicted of, or has pled nolo contendere or
guilty to, a crime involving the acquisition, use or expenditure of funds of a
Governmental Authority or Educational Agency, or has been administratively or
judicially determined to have committed fraud or any other material violation of
Law involving funds of a Governmental Authority or Educational Agency.

(f)

To the Knowledge of the Company, there are no facts or circumstances regarding
the Company or USU, or any Person that exercises Substantial Control over the
Company or USU, that, individually or in the aggregate, could reasonably be
expected to (A) cause the DOE or any Educational Agency to not approve the
transactions contemplated by this Agreement (pre-Closing) or (B) impose
conditions (excluding growth restrictions or any requirement to post a letter of
credit) on such approval that would, individually or in the aggregate,
materially impair the ability of Newco to operate USU in substantially the
manner in which it is currently operated.

(g)

To the Company’s Knowledge, neither the Company nor USU has contracted with an
institution or third-party servicer that has been terminated under Section 432
or 487 of the HEA for a reason involving the acquisition, use or expenditure of
funds of a Governmental Authority or Educational Agency, or has been
administratively or judicially determined to have committed fraud or any other
violation of Law involving funds of any Governmental Authority or Educational
Agency.

(h)

Except as set forth in Section 3.11(h) of the Disclosure Schedules, to the
Company’s Knowledge, neither the Company nor USU has contracted with or employed
any Person that has been, or whose officers or employees have been, convicted
of, or pled nolo contendere or guilty to, a crime involving the acquisition, use
or expenditure of funds of any





35




--------------------------------------------------------------------------------

 




Governmental Authority or Educational Agency, or administratively or judicially
determined to have committed fraud or any other violation of Law involving funds
of any Governmental Authority or Educational Agency.

(i)

Neither the Company nor USU nor any principal (as such term is defined in 2
C.F.R. Parts 180 and 3485) or affiliate (as such term is defined in 2 C.F.R.
Part 180) of any of the foregoing, is or has been debarred or suspended under 2
C.F.R. Part 180, 2 C.F.R. 3485, 48 C.F.R. Part 9, or 48 C.F.R. Part 3409, nor
does cause exist for such debarment or suspension.

Section 3.12

Accounts Receivable.  The Accounts Receivable reflected on the Interim Balance
Sheet and the Accounts Receivable arising after the date thereof (a) have arisen
from bona fide transactions entered into by the Company involving the sale of
goods or the rendering of services in the ordinary course of business consistent
with past practice; and (b) constitute only valid, undisputed claims of the
Company not subject to claims of set-off or other defenses or counterclaims
other than normal cash discounts accrued in the ordinary course of business
consistent with past practice.  The reserve for bad debts shown on the Interim
Balance Sheet or, with respect to accounts receivable arising after the Interim
Balance Sheet Date, on the accounting records of the Company have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.

Section 3.13

[Intentionally Omitted].  

Section 3.14

Data Protection.  

(a)

Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company has adopted, and is,
and during the twenty-four (24) month period prior to the date hereof has been,
in compliance with, commercially reasonable policies and procedures that apply
to the Business with respect to privacy, data protection, security, and the
collection and use of Personal Information gathered or accessed in the course of
the operations of the Business.

(b)

Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, during the twenty-four (24)
month period prior to the date hereof, (i) there has been no loss, damage, or
unauthorized access, use, modification, or other misuse of any Personal
Information maintained, collected, stored or processed by or on behalf of the
Company, and (ii) no Person has made any claim or commenced any action with
respect to loss, damage, or unauthorized access, use, modification, or other
misuse of any such Personal Information or otherwise relating to the collection
or use of any such Personal Information.

(c)

Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company and its Privacy
Policies, are, and during the twenty-four (24) month period prior to the date
hereof have been, in compliance with all Data Protection Programs and all
contractual commitments that the Company has entered into with respect to
Personal Information.  Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) the execution, delivery and performance of this Agreement and the
consummation of the transactions





36




--------------------------------------------------------------------------------

 




contemplated hereby do not violate any Privacy Policy as it currently exists or
as it existed at any time during which any Personal Information was collected or
obtained by the Company and (ii) upon the Closing, Newco will own and continue
to have the right to use all such Personal Information on identical terms and
conditions as the Company enjoyed immediately prior to the Closing.

Section 3.15

Insurance.  Section 3.15 of the Disclosure Schedules sets forth a true and
complete list of all current policies or binders of fire, liability, product
liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors’ and officers’ liability, fiduciary
liability, data privacy and cybersecurity, and other casualty and property
insurance maintained by Company and relating to the Business (including without
limitation as they relate to its employees, officers, managers and directors of
the Company), the Purchased Assets and the Assumed Liabilities (collectively,
the “Insurance Policies”) and true and complete copies of such Insurance
Policies have been made available to Newco.  Such Insurance Policies are in full
force and effect and shall be maintained in full force and effect by the Company
through the Closing Date.  The Company has not received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies.  All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy.  The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of the Company.  All
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage.  Except as set forth in Section 3.15
of the Disclosure Schedules, there are no claims related to the Business,
Purchased Assets or Assumed Liabilities pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights.  The Company is
not in default under, and has not otherwise failed to comply with, in any
material respect, any provision contained in any such Insurance Policy.  The
Insurance Policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to the Business and are sufficient for
compliance with all applicable Laws and Contracts to which the Company is a
party or by which it is bound.

Section 3.16

Legal Proceedings; Governmental Orders.  

(a)

Except as set forth in Section 3.16(a) of the Disclosure Schedules, there are no
Actions pending or, to the Company’s Knowledge, threatened (i) against or by the
Company relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities; or (ii) against or by the Company that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.  No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

(b)

There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards relating to or affecting the Business or the Purchased
Assets.





37




--------------------------------------------------------------------------------

 




Section 3.17

Compliance With Laws; Permits.  

(a)

The Company has complied in all material respects, and is now complying in all
material respects, with all Laws (excluding Educational Laws, which are covered
by Section 3.11) applicable to it, the Business as currently conducted or the
ownership and use of the Purchased Assets, including without limitation Title
III of the Americans with Disabilities Act, 42 U.S.C.S. § 12182; 28 C.F.R. §
36.201 and any Laws promulgated by the State of California incorporating such
Law, the CAN-SPAM Act of 2003, and the California Anti-SPAM Law, California
Business & Professions Code § 17529-17529.9.

(b)

All Permits required for the Company to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by it and are valid and in full force and effect.  All fees and charges
with respect to such Permits as of the date hereof have been paid in full.
 Section 3.17(b) of the Disclosure Schedules lists all current Permits issued to
the Company which are related to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets, including the names
of the Permits and their respective dates of issuance and expiration.  No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 3.17(b) of the Disclosure
Schedules.

(c)

Since January 1, 2014, none of the Company or any of its managers, Institutional
Board members, or officers, or to the Knowledge of the Company, any of its other
Representatives or any Person performing services for the Company, has, in
connection with or acting on behalf of the Company, directly or indirectly, (i)
used corporate funds for any unlawful contribution, gift, entertainment, or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any official, officer, employee, or representative
of any Governmental Authority; or (iii) made any bribe, payoff, rebate,
influence payment, kickback, or other unlawful payment.  The Company is, to the
extent applicable, in compliance with any applicable Law, whether foreign or
domestic, governing corrupt practices, money laundering, anti-bribery, or
anticorruption, including the Foreign Corrupt Practices Act of 1977 (the
“FCPA”).  Since January 1, 2014, the Company has not, in connection with or
relating to the Business, Purchased Assets or Assumed Liabilities received any
written notice alleging any such violation or made any voluntary or involuntary
disclosure to a Governmental Authority, or conducted any internal investigation
concerning any actual or alleged violation of the FCPA.

(d)

The Company is in compliance in all material respects with all Laws relating to
imports, exports, and economic sanctions, including all Laws administered and
enforced by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”).  Since January 1, 2014, the Company has not been a party to any
Contract, nor has the Company been engaged in, any transaction or other
business, directly or indirectly, with any Governmental Authority or other
Person that appears on any list of OFAC-sanctioned parties (including any Person
that appears on OFAC’s Specially Designated Nationals and Blocked Persons List),
is owned or controlled by such a Person, or is located or organized in any
country or territory that is subject to comprehensive OFAC sanctions (an “OFAC
Prohibited Party”).  Neither the Company nor any of the managers, Institutional
Board members, or officers of the Company is an OFAC Prohibited Party or is a
target of material sanctions in any other jurisdiction in which the Company has
business operations or arrangements.  To the Knowledge of the Company, no





38




--------------------------------------------------------------------------------

 




proceeds from the sale of the Company Membership Units will be provided to or
used for the benefit of any OFAC Prohibited Party.  For the purposes of the
definition of “OFAC Prohibited Party,” the term “control,” when used with
respect to any specified Person, means the power to direct or cause the
direction of the management or policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have correlative meanings.

(e)

The Company including, without limitation, with respect to the Business,
Purchased Assets and Assumed Liabilities has complied, and is now complying,
with all applicable Laws relating to immigration.  The Company has filed all
proper documentation for its international students and received acceptance from
all Governmental Authorities of all such documentation.

The representations and warranties made in this Section 3.17 do not apply to
matters covered by Section 3.11 (Education Regulations), Section 3.18
(Environmental Matters), Section 3.20 (Employment Matters), and Section 3.21
(Taxes).

Section 3.18

Environmental Matters.  

(a)

The Company is in compliance, in all material respects, with all Environmental
Laws and has not received from any Person, with respect to the Business, the
Purchased Assets or the Assumed Liabilities, any:  (i) Environmental Notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.

(b)

The Company has obtained and is in material compliance with all Environmental
Permits (each of which is disclosed in Section 3.18(b) of the Disclosure
Schedules) necessary for the conduct of the Business as currently conducted or
the ownership, lease, operation or use of the Purchased Assets of the Company
and all such Environmental Permits are in full force and effect and shall be
maintained in full force and effect by the Company through the Closing Date in
accordance with Environmental Law, and the Company is not aware of any
condition, event or circumstance that might prevent or impede, after the Closing
Date, the conduct of the Business as currently conducted or the ownership,
lease, operation or use of the Purchased Assets.  With respect to any such
Environmental Permits, the Company has undertaken or will undertake prior to the
Closing Date, all measures necessary to facilitate transferability of the same,
and the Company is not aware of any condition, event or circumstance that might
prevent or impede the transferability of the same, and has not received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of same.

(c)

None of the Business or the Purchased Assets or any real property currently or
formerly owned, operated or leased by the Company in connection with the
Business is listed on, or has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list.





39




--------------------------------------------------------------------------------

 




(d)

There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Business or the Purchased Assets, or any
real property currently or formerly owned, operated or leased by the Company in
connection with the Business, and the Company has not received an Environmental
Notice that any of the Business or the Purchased Assets or real property
currently or formerly owned, operated or leased in connection with the Business
(including soils, groundwater, surface water, buildings and other structure
located on any such real property) has been contaminated with any Hazardous
Material which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, the Company.

(e)

Section 3.18(e) of the Disclosure Schedules contains a complete and accurate
list of all active or abandoned aboveground or underground storage tanks owned
or operated by the Company in connection with the Business or the Purchased
Assets.

(f)

Section 3.18(f) of the Disclosure Schedules contains a complete and accurate
list of all off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company and any predecessors in connection
with the Business or the Purchased Assets as to which the Company may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and the Company has not received any Environmental Notice
regarding potential liabilities with respect to such off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by the
Company.

(g)

The Company has not retained or assumed, by contract or operation of Law, any
material liabilities or obligations of third parties under Environmental Law.

(h)

The Company has provided or otherwise made available to Newco and listed in
Section 3.18(h) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
Business or Purchased Assets or any real property currently or formerly owned,
operated or leased by the Company in connection with the Business which are in
the possession or control of the Company related to compliance with
Environmental Laws, Environmental Claims or an Environmental Notice or the
Release of Hazardous Materials; and (ii) any and all material documents
concerning planned or anticipated capital expenditures required to reduce,
offset, limit or otherwise control pollution and/or emissions, manage waste or
otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

(i)

To the Company’s Knowledge, the Company is not aware of or reasonably
anticipates any condition, event or circumstance concerning the Release or
regulation of Hazardous Materials that might, as of or after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the Business or the Purchased Assets as
currently carried out.

Section 3.19

[Intentionally Omitted].  





40




--------------------------------------------------------------------------------

 




Section 3.20

Employment Matters.  

(a)

Section 3.20(a) of the Disclosure Schedules sets forth a list of all persons who
are employees (“Employees”), independent contractors, or consultants, including
without limitation faculty and adjunct faculty members, of the Company (each,
together with the Employees, collectively, “Personnel”) as of the date hereof,
including any Personnel who are on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate;
(v) commission, bonus, or other incentive-based compensation; and (vi) a
description of the fringe benefits provided to each such individual as of the
date hereof, including without limitation paid time off and severance benefits.
 Except as set forth in Section 3.20(a) of the Disclosure Schedules, as of the
date hereof and the Closing Date, all compensation, including wages,
commissions, and bonuses, payable to all Personnel of the Company for services
performed on or prior to the date hereof has been paid in full (or accrued in
full on the Estimated Closing Working Capital Statement) and there are no
outstanding agreements, understandings, or commitments of the Company with
respect to any compensation, commissions or bonuses.

(b)

The Company is not, and has not been for the past three (3) years, a party to,
bound by, or negotiating any collective bargaining agreement or other Contract
with a union, works council or labor organization (collectively, “Union”), and
there is not, and has not been for the past three (3) years, any Union
representing or purporting to represent any employee of the Company, and no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining.  To the Company’s Knowledge, there has
never been, nor has there been any threat of, any strike, slowdown, work
stoppage, lockout, concerted refusal to work overtime or other similar labor
disruption or dispute affecting the Company or any of its employees.  The
Company has no duty to bargain with any Union.

(c)

The Company is and has been in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees or any other Personnel of the Business, including all
Laws relating to labor relations, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance.
 All individuals characterized and treated by the Company as independent
contractors or consultants are properly treated as independent contractors under
all applicable Laws.  All employees of the Company classified as exempt under
the Fair Labor Standards Act and state and local wage and hour laws are properly
classified in all material respects.  There are no Actions against the Company
pending or threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant, volunteer, intern, or independent
contractor of the Company, including, without limitation, any claim relating to
unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wage and hours or any other employment-related matter arising under
applicable Laws.





41




--------------------------------------------------------------------------------

 




(d)

The Company has complied with the WARN Act, and it has no plans to undertake any
action on or before the Closing Date that would trigger the WARN Act.

(e)

With respect to each Government Contract, the Company is and has been in
compliance with Executive Order No. 11246 of 1965 (“E.O. 11246”), Section 503 of
the Rehabilitation Act of 1973 (“Section 503”) and the Vietnam Era Veterans’
Readjustment Assistance Act of 1974 (“VEVRAA”), including all implementing
regulations.  The Company maintains and complies with affirmative action plans
in compliance with E.O. 11246, Section 503 and VEVRAA, including all
implementing regulations.  The Company is not, and has not been for the past
three (3) years, the subject of any audit, investigation or enforcement action
by any Governmental Authority in connection with any Government Contract or
related compliance with E.O. 11246, Section 503 and VEVRAA.  The Company has not
been debarred, suspended or otherwise made ineligible from doing business with
the United States government or any government contractor.

Section 3.21

Taxes.  

(a)

All Tax Returns required to be filed on or before the Closing Date by the
Company have been, or will be, timely filed (taking into account all applicable
extensions).  Such Tax Returns are, or will be, true, complete and correct in
all respects.  All Taxes due and owing by the Company (whether or not shown on
any Tax Return) have been, or will be, timely paid.

(b)

The Company has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

(c)

No written claim has been made by any taxing authority in any jurisdiction where
the Company does not file Tax Returns alleging that the Company is, or may be,
subject to Tax by that jurisdiction and, to the Company’s Knowledge, no such
claim has been threatened.

(d)

No extensions or waivers of statutes of limitations have been given or requested
with respect to any Taxes of the Company.

(e)

Section 3.21(e) of the Disclosure Schedules sets forth:

(i)

those years for which examinations by the taxing authorities have been
completed; and

(ii)

those taxable years for which examinations by taxing authorities are presently
being conducted.

(f)

All deficiencies asserted, or assessments made, against the Company as a result
of any examinations by any taxing authority have been fully paid or otherwise
resolved.

(g)

The Company is not a party to any Action by any taxing authority.  There are no
pending or, to the Knowledge of the Company, threatened Actions by any taxing
authority.





42




--------------------------------------------------------------------------------

 




(h)

The Company has delivered to Newco copies of all federal, state, local and
foreign income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, the Company for
all Tax periods ending on or after December 31, 2014.

(i)

There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon the Purchased Assets.

(j)

The Company is not a party to, or bound by, any Tax indemnity, Tax sharing or
Tax allocation agreement, other than commercial Contracts the principal purposes
of which are unrelated to Taxes and which are set forth on Section 3.21(j) of
the Disclosure Schedules.

(k)

No private letter rulings, technical advice memoranda or similar agreement or
rulings have been requested, entered into or issued by any taxing authority with
respect to the Company.

(l)

The Company has no Liability for Taxes of any Person (other than the Company),
as transferee or successor, by contract (other than commercial Contracts the
principal purposes of which are unrelated to Taxes) or otherwise;  

(m)

The Company is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.

(n)

The Company is, and has been since the date of its organization, a partnership
for U.S. federal income Tax purposes.

(o)

None of the Purchased Assets is (i) required to be treated as being owned by
another Person pursuant to the so-called “safe harbor lease” provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, as amended, (ii)
subject to Section 168(g)(1)(A) of the Code, (iii) subject to a disqualified
leaseback or long-term agreement as defined in Section 467 of the Code, or (iv)
tax-exempt use property within the meaning of Section 168(h) of the Code.

(p)

Section 3.21(p) of the Disclosure Schedules sets forth all foreign jurisdictions
in which the Company is subject to Tax, is engaged in business or has a
permanent establishment.

Section 3.22

Books and Records.  The minute books and membership interest record books of the
Company, including, without limitation, the minute books and records of the
Institutional Board, as applicable, all of which have been made available to
Newco, are complete and correct and have been maintained in accordance with
sound business practices.  The minute books of the Company contain materially
accurate and complete records of all meetings, and actions taken by written
consent of, the Members, the Company Board and any committees of the Company
Board, and, to the Company’s Knowledge, no meeting, or action taken by written
consent, of any such Members, Company Board or committee has been held for which
minutes have not been prepared and are not contained in such minute books.  At
the Closing, all of those books and records will be in the possession of the
Company.





43




--------------------------------------------------------------------------------

 




Section 3.23

Related Party Transactions.  Except as set forth in Section 3.23 of the
Disclosure Schedules and except with respect to the Company Operating Agreement,
no executive officer, manager, Institutional Board member of the Company or any
Person owning five percent (5%) or more of the Company Membership Units (or any
of such Person’s immediate family members or Affiliates or associates), other
than Linden, is a party to any Contract with or binding upon the Company or any
of its assets, rights or properties or has any interest in any property owned by
the Company or has engaged in any transaction with any of the foregoing within
the last sixteen (16) months.

Section 3.24

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any Ancillary Document based upon arrangements
made by or on behalf of the Company.

Section 3.25

Investor Representations.  With respect to the Company or any designee of the
Company (each, an “Investor”) receiving Aspen Common Stock hereunder, including
upon conversion of any portion of the Convertible Note into Aspen Common Stock:

(a)

Such Investor understands that the shares of Aspen Common Stock it is acquiring
hereunder are “restricted securities” and have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities Law and is acquiring the shares of Aspen Common Stock as
principal for its own account and not with a view to or for distributing or
reselling such shares of Aspen Common Stock or any part thereof in violation of
the Securities Act or any applicable state securities Law, has no present
intention of distributing any of such shares of Aspen Common Stock in violation
of the Securities Act or any applicable state securities Law and has no direct
or indirect arrangement or understandings with any other Persons to distribute
or regarding the distribution of such shares of Aspen Common Stock in violation
of the Securities Act or any applicable state securities Law.  Each stock
certificate representing the shares of Aspen Common Stock shall bear a
restrictive legend evidencing the transfer restrictions set forth herein.  Such
Investor is acquiring the common stock hereunder in the ordinary course of its
business.

(b)

At the time such Investor was offered the shares of Aspen Common Stock, it was,
at the date hereof it is, and as of the Closing Date it will be:  (i) an
“accredited investor” as defined in Rule 501(a) under the Securities Act or (ii)
a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.

(c)

Such Investor, either alone or together with its Representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the common stock, and has so evaluated the merits and risks of such
investment.  Such Investor is able to bear the economic risk of an investment in
the common stock and, at the present time, is able to afford a complete loss of
such investment.

(d)

Such Investor is not acquiring the shares of Aspen Common Stock issuable to such
Investor hereunder as a result of any advertisement, article, notice, or other
communication regarding the stock published in any newspaper, magazine, or
similar media or broadcast over





44




--------------------------------------------------------------------------------

 




television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)

Such Investor acknowledges it has been furnished with or has had access to the
Company’s SEC Reports.  Such Investor has been given the opportunity to ask
questions of, and receive answers from, the Company concerning the terms and
conditions herein and to obtain such additional information necessary to verify
the accuracy of same as the Investor reasonably desires in order to evaluate the
acquisition of the common stock.  Such Investor acknowledges it does not desire
to receive any further information from the Company in order to make its
acquisition of the Aspen Common Stock.  Such Investor has received no
representations or warranties from the Company, its employees, agents, or
attorneys in making this investment decision other than as set forth in this
Agreement.

Section 3.26

No Other Representations or Warranties.  Except for the representations and
warranties expressly set forth in this Article III, the Company disclaims all
liability and responsibility for any representation, warranty, statement made or
information communicated (whether orally or in writing) to Aspen and Newco and
any Representative of Aspen or Newco, including any opinion, information or
advice which may have been provided to Aspen or Newco or any Representative of
Aspen or Newco by any financial advisor, any direct or indirect equity holder,
director, manager, officer, employee, accounting firm, legal counsel or other
agent, consultant or Representative of the Company or any Member.  The Company
makes no representations or warranties to Aspen or Newco except as contained in
this Article III, and any and all statements made or information communicated by
the Company, any Member or any of their Affiliates or Representatives outside of
this Agreement, whether orally or in writing, are deemed to have been superseded
by this Agreement, it being intended that no such prior or contemporaneous
statements or communications outside of this Agreement shall survive the
execution and delivery of this Agreement, subject to the exception as set forth
in Section 4.14 with respect to Aspen and Newco’s rights to bring an action for
fraud, including common law fraud, against the Company or Linden.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF ASPEN AND NEWCO

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Aspen and Newco represent and warrant to the Company that the
statements contained in this Article IV are true and correct as of the date
hereof.

Section 4.01

Organization and Authority of Aspen and Newco.  Each of Aspen and Newco is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the Laws of the State of Delaware.  Each of
Aspen and Newco has full corporate or limited liability company power and
authority to enter into and perform its obligations under this Agreement and the
Ancillary Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
Aspen and Newco of this Agreement and any Ancillary Document to which they are a
party and the consummation by Aspen and Newco of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate or
limited liability company action on the part of Aspen and Newco and no other
corporate or limited liability company proceedings on the part of





45




--------------------------------------------------------------------------------

 




Aspen and Newco are necessary to authorize the execution, delivery, and
performance of this Agreement or to consummate the transactions contemplated
hereby and thereby.  This Agreement has been duly executed and delivered by
Aspen and Newco, and (assuming due authorization, execution, and delivery by
each other party hereto) this Agreement constitutes a legal, valid, and binding
obligation of Aspen and Newco enforceable against Aspen and Newco in accordance
with its terms.  When each Ancillary Document to which Aspen or Newco is or will
be a party has been duly executed and delivered by Aspen or Newco (assuming due
authorization, execution, and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Aspen or
Newco enforceable against it in accordance with its terms.

Section 4.02

No Conflicts; Consents.  The execution, delivery and performance by Aspen and
Newco of this Agreement and the Ancillary Documents to which they are a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not:  (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Aspen or Newco, as applicable; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Aspen or Newco; or (c) require the consent,
notice or other action by any Person under any Contract to which Aspen or Newco
is a party.  Except as set forth in Section 4.02 of the Disclosure Schedules, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Aspen or
Newco in connection with the execution, delivery and performance of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, except for the filing of Form D with the SEC
and compliance with all applicable state securities Laws.

Section 4.03

No Prior Newco Operations.  Newco was formed solely for the purpose of
purchasing the Purchased Assets hereunder and has not engaged in any business
activities or conducted any operations other than in connection with the
transactions contemplated hereby.

Section 4.04

Brokers.  Except as set forth in Section 4.04 of the Disclosure Schedules, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Document based upon arrangements made by or on behalf
of Aspen or Newco.

Section 4.05

Legal Proceedings; Governmental Orders.  

(a)

Except as set forth in Schedule 4.05(a) of the Disclosure Schedules, there are
no Actions pending or, to the Knowledge of Aspen or Newco, threatened (a)
against or by Aspen or Newco affecting any of their properties or assets; or (b)
against or by Aspen or Newco that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.  No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

(b)

There are no material outstanding Governmental Orders and no material
unsatisfied judgments, penalties, or awards against Aspen or Newco or any of
their properties or assets.





46




--------------------------------------------------------------------------------

 




Section 4.06

SEC Reports.  During the last two (2) years, Aspen has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act and the rules
and regulations promulgated thereunder (the “SEC Reports”).  Each of the SEC
Reports, as of the respective dates thereof (or, if amended or superseded by a
filing or submission, as the case may be, prior to the Closing Date, then on the
date of such filing or submission, as the case may be) (a) did not contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading and (b) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Report.  During the
last two (2) years, Aspen did not file any registration statements under the
Securities Act.  If the Company files any registration statements under the
Securities Act prior to Closing, it shall amend this Section 4.06 to include
such Form S-1 or S-3s within this Section 4.06 as an SEC Report.

Section 4.07

Sarbanes-Oxley.  Aspen is in material compliance with all requirements of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.

Section 4.08

Financial Statements.  To the Knowledge of Aspen, the consolidated financial
statements of Aspen included in the SEC Reports (a) comply in all material
respects with the applicable accounting rules and regulations of the SEC with
respect thereto as were in effect at the time of filing and (b) have been
prepared in accordance with GAAP throughout the periods involved and, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, present fairly, in all material respects, the consolidated
financial position of Aspen as of the dates indicated therein, and the
consolidated results of its operations and cash flows for the periods therein
specified in accordance with GAAP and Regulation S-X of the SEC, subject, in the
case of unaudited financial statements, to normal, immaterial year-end audit
adjustments.  Aspen has no Liabilities except (i) those which are adequately
reflected or reserved against in Aspen’s most recent balance sheet included in
the SEC Reports (the “Aspen Balance Sheet”), or (ii) those which have been
incurred in the ordinary course of business consistent with past practice since
the date of the Aspen Balance Sheet and which are not, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
Aspen.

Section 4.09

Capitalization.  The authorized capital stock of Aspen consists of 250,000,000
shares of Aspen Common Stock, par value $0.001 per share and 10,000,000 shares
of preferred stock par value $0.001 per share.  Except as set forth on
Section 4.09 of the Disclosure Schedules, there are no Contracts or other
obligations relating to the issued or unissued capital stock of Aspen or Newco,
or obligating Aspen or Newco to issue, grant or sell any shares of capital stock
of, or other equity interests in, or securities convertible into equity
interests in, Aspen or Newco.  Each outstanding share of capital stock of Newco
is duly authorized, validly issued, fully paid and nonassessable and each such
share owned by Aspen or Newco is free and clear of all Encumbrances of any
nature whatsoever, other than restrictions under the Securities Act and
applicable state securities Laws.  None of the outstanding equity securities or
other securities of Aspen or Newco was issued in violation of the Securities
Act, except for any sales or issuances the claim for which has been barred by
Section 13 of the Securities Act.





47




--------------------------------------------------------------------------------

 




Section 4.10

Absence of Certain Changes and Events.  Except as disclosed on Section 4.10 of
the Disclosure Schedules, since the filing of its Annual Report on Form 10-K for
the year ended April 30, 2016, Aspen has conducted its business only in the
ordinary course of business (except for efforts by Aspen to acquire another
company engaged in the for-profit post-secondary education market) and there has
not been any Material Adverse Effect on Aspen, and no event has occurred or
circumstance exists that may result in a Material Adverse Effect on Aspen, nor
has there been:

(a)

(i) any declaration, accrual, set aside or payment of any dividend or any other
distribution in respect of any shares of capital stock of Aspen, or (ii) any
repurchase, redemption or other acquisition by Aspen of any shares of capital
stock or other securities;

(b)

any sale, issuance or grant, or authorization of the issuance of, (i) any
capital stock or other security of Aspen, (ii) any option, warrant or right to
acquire any capital stock or any other security of Aspen, or (iii) any
instrument convertible into or exchangeable for any capital stock or other
security of Aspen;

(c)

any amendment, to the certificate of incorporation or bylaws of Aspen, or any
merger, consolidation, share exchange, business combination, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction involving Aspen;

(d)

any change of the methods of accounting or accounting practices of Aspen in any
material respect; and

(e)

any agreement or commitment to take any of the actions referred to in clauses
(a) through (d) above; provided, that Aspen through the Closing Date has
outstanding warrants or options that may require Aspen to issue shares of Aspen
Common Stock.

Section 4.11

Compliance With Laws; Permits.  

(a)

Aspen and Newco have complied, and are now complying, in all material respects
with all Laws applicable to each or their business, properties, or assets.

(b)

Except as disclosed on Section 4.11(b) of the Disclosure Schedules, all Permits
required for Aspen and Newco to conduct their business have been obtained by
them and are valid and in full force and effect.  All fees and charges with
respect to such Permits as of the date hereof have been paid in full.  No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse, or
limitation of any Permit except as set forth in Section 4.11(b) of the
Disclosure Schedules.

(c)

Since January 1, 2014, none of Aspen or any of its directors or officers, or to
the Knowledge of Aspen, any of its other Representatives or any Person
performing services for Aspen, has, in connection with or acting on behalf of
Aspen, directly or indirectly, (i) used corporate funds for any unlawful
contribution, gift, entertainment, or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
official, officer, employee, or representative of any Governmental Authority; or
(iii) made any bribe, payoff, rebate, influence payment, kickback, or other
unlawful payment.  Aspen is, to the extent applicable, in material compliance
with any applicable Law, whether foreign or domestic,





48




--------------------------------------------------------------------------------

 




governing corrupt practices, money laundering, anti-bribery, or anticorruption,
including the FCPA.  Since January 1, 2014, Aspen has not, in connection with or
relating to the business of Aspen, received any written notice alleging any such
violation or made any voluntary or involuntary disclosure to a Governmental
Authority, or conducted any internal investigation concerning any actual or
alleged violation of the FCPA.

(d)

Aspen is in compliance in all material respects with all Laws relating to
imports, exports, and economic sanctions, including all Laws administered and
enforced by OFAC.  Since January 1, 2014, Aspen has not been a party to any
Contract, nor has Aspen been engaged in, any transaction or other business,
directly or indirectly, with any OFAC Prohibited Party.  Neither Aspen nor any
of the directors, managers, or officers of Aspen is an OFAC Prohibited Party or
is a target of material sanctions in any other jurisdiction in which Aspen has
business operations or arrangements.  

(e)

To the Knowledge of Aspen, neither Aspen nor any of the directors or officers of
Aspen or Newco (1) exercises or exercised Substantial Control over an
institution or over a third-party servicer (as that term is defined in 34 C.F.R.
§ 668.2) that owes a liability for a violation of a Title IV Program
requirement, or (2) owes a liability for a Title IV Program violation.

(f)

Neither Aspen nor any officers or directors of Aspen or Newco has pled guilty or
nolo contendere to, or has been found guilty of a crime involving the
acquisition, use or expenditure of funds under the Title IV Programs or has been
judicially determined to have committed fraud involving funds under the Title IV
Programs.

(g)

To the Knowledge of Aspen, neither Aspen nor Newco currently employs, or since
the Compliance Date has employed, any individual or entity in a capacity that
involves the administration or receipt of funds under the Title IV Programs, or
contracted with any institution or third-party servicer, which has been
terminated under the Title IV Programs for a reason involving the acquisition,
use or expenditure of funds of a Governmental Authority or Educational Agency,
or has been convicted of, or has pled nolo contendere or guilty to, a crime
involving the acquisition, use or expenditure of funds of a Governmental
Authority or Educational Agency, or has been administratively or judicially
determined to have committed fraud or any other material violation of Law
involving funds of a Governmental Authority or Educational Agency.

Section 4.12

Purchase Price.  The shares of Aspen Common Stock to be issued by Aspen as part
of the Purchase Price have been duly authorized, and upon consummation of the
transactions contemplated hereby and the issuance of such shares of Aspen Common
Stock pursuant to and in accordance with the terms hereof, will be validly
issued, fully paid and non-assessable.

Section 4.13

Certain Representations.  Except as set forth on Section 4.13 of the Disclosure
Schedules, to the Knowledge of Aspen, there are no facts or circumstances
regarding Aspen or Newco, or any Person that exercises Substantial Control over
Aspen or Newco, that, individually or in the aggregate, could reasonably be
expected to (a) cause the DOE or any Educational Agency to not approve the
transactions contemplated by this Agreement (pre-Closing) or (b) impose
conditions on such approval that would, individually or in the





49




--------------------------------------------------------------------------------

 




aggregate, materially impair the ability of Newco to operate USU in
substantially the manner in which it is currently operated.

Section 4.14

No Other Representations; Independent Investigation.  EACH OF ASPEN AND NEWCO
ACKNOWLEDGE THAT, EXCEPT AS EXPRESSLY SET FORTH IN THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE III, THERE ARE NO, AND ASPEN AND NEWCO ARE NOT
RELYING UPON ANY, REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
(A) WITH RESPECT TO THE COMPANY, THE MEMBERS, THE ASSETS AND LIABILITIES OF THE
COMPANY, OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING WITH RESPECT TO ANY
PROJECTIONS, FINANCIAL FORECASTS OR OTHER FORWARD-LOOKING INFORMATION) OR (B) AS
TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE COMPANY
FURNISHED OR MADE AVAILABLE TO ASPEN, NEWCO AND/OR THEIR RESPECTIVE
REPRESENTATIVES INCLUDING IN ANY VIRTUAL DATA ROOM OR IN MEETINGS WITH
MANAGEMENT OF THE COMPANY OR ANY AFFILIATE OR REPRESENTATIVE THEREOF.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.  EACH OF ASPEN AND NEWCO HAS CONDUCTED ITS OWN
INDEPENDENT INVESTIGATION, REVIEW AND ANALYSIS OF THE BUSINESS, RESULTS OF
OPERATIONS, PROSPECTS, CONDITION (FINANCIAL OR OTHER) AND ASSETS OF THE COMPANY
AND ACKNOWLEDGES THAT IT HAS BEEN PROVIDED ADEQUATE ACCESS TO THE PERSONNEL,
PROPERTIES, ASSETS, PREMISES, BOOKS AND RECORDS, AND OTHER DOCUMENTS AND DATA OF
THE COMPANY FOR SUCH PURPOSE.  EACH OF ASPEN AND NEWCO ACKNOWLEDGES AND AGREES
THAT IN MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, IT HAS RELIED SOLELY UPON ITS OWN
INVESTIGATION AND THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE III OF THIS AGREEMENT (INCLUDING THE RELATED PORTIONS OF THE DISCLOSURE
SCHEDULES); provided, however that nothing in this Section 4.14 shall preclude
Aspen or Newco from exercising any rights to bring an action for fraud,
including common law fraud, against the Company or Linden.

ARTICLE V
COVENANTS

Section 5.01

Conduct of Business Prior to the Closing.  From the date hereof until the
Closing, except as otherwise provided in this Agreement, required by applicable
Law or any Accrediting Body or other Educational Agency, or consented to in
writing by Newco (which consent shall not be unreasonably conditioned, withheld
or delayed), the Company shall (x) conduct the Business in the ordinary course
of business consistent with past practice; and (y) use commercially reasonable
efforts to maintain and preserve intact its current Business organization,
operations and franchise and to preserve the rights, franchises, goodwill and
relationships of its employees, students, lenders, suppliers, regulators and
others having relationships with the Business.  Without limiting the foregoing,
from the date hereof until the Closing Date, the Company shall:





50




--------------------------------------------------------------------------------

 




(a)

preserve and maintain all Permits required for the conduct of the Business as
currently conducted or the ownership and use of the Purchased Assets;

(b)

pay the debts, Taxes and other obligations of the Business when due;

(c)

continue to collect Accounts Receivable included in the Current Assets in a
manner consistent with past practice;

(d)

maintain the properties and assets included in the Purchased Assets in the same
condition as they were on the date of this Agreement, subject to reasonable wear
and tear;

(e)

continue in full force and effect without material modification all Insurance
Policies, except as required by applicable Law;

(f)

defend and protect the properties and assets included in the Purchased Assets
from infringement or usurpation;

(g)

perform all of its obligations under all Assigned Contracts;

(h)

maintain the Books and Records in accordance with past practice, except that its
financial statements shall be prepared in accordance with GAAP;

(i)

comply in all material respects with all Laws applicable to the conduct of the
Business or the ownership and use of the Purchased Assets; and

(j)

not take or permit any action which, if taken or permitted prior to the date
hereof, would have been required to be listed on Section 3.06 of the Disclosure
Schedules.

Section 5.02

Access to Information.  

(a)

From the date hereof until the Closing, the Company shall (a) afford Newco and
its Representatives reasonable access to and the right to inspect all of the
Real Property, properties, assets, premises, Books and Records, Contracts and
other documents and data related to the Business; (b) furnish Newco and its
Representatives with such financial, operating and other data and information
related to the Business as Newco or any of its Representatives may reasonably
request; and (c) instruct the Representatives of the Company to cooperate with
Newco in its investigation of the Business.  Any investigation pursuant to this
Section 5.02 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the Business.  

(b)

Aspen, Newco, the Company and Linden shall comply with, and shall cause their
respective Representatives and Affiliates to comply with, all of their
respective obligations under the Confidentiality Agreement, dated October 26,
2016, between Aspen and Linden (the “Confidentiality Agreement”), which shall
survive the termination of this Agreement in accordance with the terms set forth
therein.  For avoidance of doubt, the Company shall be deemed an Affiliate of
Linden and Newco shall be deemed an Affiliate of Aspen for purposes of this
Section 5.02(b).





51




--------------------------------------------------------------------------------

 




Section 5.03

No Solicitation of Other Bids.  

(a)

From the date of this Agreement until the earlier of (i) the Closing or (ii) the
date of termination of this Agreement in accordance with its terms, the Company
and Linden shall not, and shall not authorize or permit any of their respective
Affiliates or any of its or their respective Representatives to, directly or
indirectly, (i) encourage, solicit, initiate, entertain, facilitate, accept, or
continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
 The Company shall immediately cease and cause to be terminated, and shall cause
its Affiliates and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal.  For purposes hereof, “Acquisition Proposal” shall mean
any inquiry, proposal, or offer from any Person (other than Aspen or any of its
Affiliates) concerning (i) a merger, consolidation, liquidation,
recapitalization, share exchange, purchase of equity interests, purchase of
assets, tender offer, or other business combination transaction involving the
Company; (ii) the issuance or acquisition of shares of capital stock or other
equity securities of the Company; or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company’s properties or assets.

(b)

In addition to the other obligations under this Section 5.03, the Company shall
promptly (and in any event within three (3) Business Days after receipt thereof
by the Company or its Representatives) advise Aspen and Newco orally and in
writing by email of any Acquisition Proposal, any request for information with
respect to any Acquisition Proposal, or any inquiry with respect to or which
could reasonably be expected to result in an Acquisition Proposal, and the
material terms and conditions of such request, Acquisition Proposal or inquiry.

(c)

The Company agrees that the rights and remedies for noncompliance with this
Section 5.03 shall include the right to seek to have this provision specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach shall cause irreparable injury
to Aspen and Newco and that money damages would not provide an adequate remedy
to Aspen and Newco and without the requirement to post any bond or other
security.

Section 5.04

Notice of Certain Events; Delivery of Monthly Financial Report.  

(a)

From the date hereof until the Closing, the Company shall promptly notify Aspen,
and Aspen shall promptly notify the Company, in writing of:

(i)

any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by the
Company hereunder not being true and correct, or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.02 or Section 7.03, as applicable, to be satisfied;





52




--------------------------------------------------------------------------------

 




(ii)

any notice or, to the Company’s or Aspen’s Knowledge, as the case may be, any
other communication, from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated by this
Agreement;

(iii)

any notice or, to the Company’s or Aspen’s Knowledge, as the case may be, any
other communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; and

(iv)

any Actions (A) commenced against the Company, Aspen or Newco, as applicable,
(B) with respect to the Company and to the Company’s Knowledge, threatened
against, relating to or involving or otherwise affecting the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.16 or that relates to the consummation of the
transactions contemplated by this Agreement, and (C) with respect to Aspen
and/or Newco and to the Knowledge of Aspen, threatened against, relating to or
involving or otherwise affecting Aspen and/or Newco that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
Section 4.05 or that relates to the consummation of the transactions
contemplated by this Agreement.

(b)

Aspen acknowledges and agrees that, within ten (10) days after the end of each
calendar month beginning March 2017, the Company has delivered to Aspen an
unaudited statement of operations of the Company for the immediately preceding
month, calculated in accordance with GAAP (subject to normal and recurring
year-end adjustments and the absence of notes) (the “Monthly Financial Report”).
 Within ten (10) days after the end of each calendar month following the date
hereof until the Closing Date, the Company shall deliver to Aspen and Linden
Finance the Monthly Financial Report.  Based on each such Monthly Financial
Report, Linden has caused or shall cause Linden Finance to advance to the
Company an amount equal to the lesser of (i) the Company’s monthly negative
earnings before interest, taxes, depreciation, and amortization (“EBITDA”), as
calculated from the Monthly Financial Report, or (ii) $150,000, in each case
using the proceeds of the Promissory Note.  Should the Company’s monthly
negative EBITDA be more than $150,000, Linden shall advance to the Company an
amount equal to the remaining portion of the negative EBITDA.  

(c)

Aspen’s receipt of information pursuant to this Section 5.04 shall not be deemed
to amend or supplement the Disclosure Schedules.

Section 5.05

Employees and Employee Benefits.  

(a)

No later than ten (10) days prior to the Closing Date, Newco shall extend offers
of at-will employment to Employees of the Business, and offers to engage those
Personnel of the Business, exclusive of Employees, for certain consultant or
independent contractor services, on such terms and conditions as set forth on
Section 5.05(a) of the Disclosure Schedules.

(b)

Except to the extent included as Current Liabilities in the Estimated Closing
Working Capital Statement, the Company shall be solely responsible for, and
Aspen and Newco shall have no obligations whatsoever for, any compensation or
other amounts payable to any current or former Personnel of the Business,
including, without limitation, hourly pay, commission, bonus, salary, accrued
vacation, fringe, pension or profit sharing benefits or





53




--------------------------------------------------------------------------------

 




severance pay for any period relating to the service with the Company at any
time on or prior to the Closing Date and the Company shall pay all such amounts
to all entitled persons as and when due.

(c)

The Company shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former Personnel of the Business or the
spouses, dependents or beneficiaries thereof, which claims relate to events
occurring on or prior to the Closing Date.  The Company also shall remain solely
responsible for all worker’s compensation claims of any current or former
Personnel of the Business which relate to events occurring on or prior to the
Closing Date.  The Company shall pay, or cause to be paid, all such amounts to
the appropriate persons as and when due.

(d)

Effective as soon as practicable following the Closing Date, the Company, or any
applicable Affiliate, shall effect a transfer of assets and liabilities
(including outstanding loans) from the defined contribution retirement plan that
it maintains, to the defined contribution retirement plan maintained by Newco,
with respect to those eligible Personnel of the Business who become employed by
Newco, or an Affiliate of Newco, in connection with the transactions
contemplated by this Agreement.  Any such transfer shall be in an amount
sufficient to satisfy Section 414(l) of the Code.  Upon the transfer of assets
and liabilities into Newco’s plan, all transferred account balances from the
Company’s plan shall become fully vested.

Section 5.06

Governmental Approvals and Consents.  

(a)

Each party hereto shall, as promptly as possible, (i) make, or cause or be made,
all filings and submissions required under any Law applicable to such party or
any of its Affiliates; and (ii) use reasonable best efforts to obtain, or cause
to be obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the Ancillary Documents.  Each party shall cooperate fully
with the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals.  The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.

(b)

Each party hereto shall use reasonable best efforts to give all notices to, and
obtain all consents from, all third parties that are described in Section 3.03
of the Disclosure Schedules and Section 4.02 of the Disclosure Schedules.

(c)

Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:

(i)

respond to any inquiries by any Governmental Authority regarding antitrust or
other matters with respect to the transactions contemplated by this Agreement or
any Ancillary Document;

(ii)

respond to any inquiries by any Educational Agencies with respect to the
transactions contemplated by this Agreement or any Ancillary Document;





54




--------------------------------------------------------------------------------

 




(iii)

avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and

(iv)

in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.

(d)

All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between the Company and
Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information) shall be disclosed to the other party hereunder in advance of any
filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals.  Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

(e)

Notwithstanding the foregoing, nothing in this Section 5.06 shall require, or be
construed to require, Aspen or Newco or any of their Affiliates to agree to (i)
sell, hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Aspen, Newco or any of their respective
Affiliates; (ii) any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests which, in either case,
could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to Aspen or
Newco of the transactions contemplated by this Agreement; or (iii) any material
modification or waiver of the terms and conditions of this Agreement, except, in
each case, as the same may be imposed by any Educational Agency.

(f)

Aspen, Newco and the Company will cooperate with each other and will take all
commercially reasonable steps, and proceed diligently and in good faith (i)
jointly to submit a Pre-Acquisition Review Application for USU to the DOE no
later than twenty-one (21) days after the date hereof, and (ii) jointly and
promptly to submit and make other applications, notices and submissions (or
amendments to any of the foregoing previously submitted) with the DOE and other
Educational Agencies which must be filed prior to the Closing Date in order for
Newco to obtain (A) all Permits of any Educational Agency or Accrediting Body
which must be obtained prior to the Closing in order for USU to operate as it is
currently operated and for USU to participate in all of the Student Financial
Assistance programs, including the Title IV Programs, under the ownership of
Aspen and Newco (collectively, the “Pre-Acquisition Education Consents”,
identified as such in Section 5.06(f) of the Disclosure Schedules), and (B) all
Permits of any Educational Agency which must be obtained after the Closing, as
required, in order for USU to operate as it is currently operated and for USU to
participate in all of the Student Financial Assistance programs, including the
Title IV Programs, under the ownership of Aspen and Newco





55




--------------------------------------------------------------------------------

 




(collectively, the “Post-Acquisition Education Consents”, identified as such in
Section 5.06(f) of the Disclosure Schedules); provided, however, that Newco
shall not file any application, notice or other submission to the DOE, any
Educational Agency or any Accrediting Body without providing the Company a
reasonable opportunity to review such application, notice or other submission
and without obtaining the consent of the Company (which consent shall not be
unreasonably withheld or delayed).

Section 5.07

Non-Competition; Non-Solicitation.  

(a)

For a period of three (3) years commencing on the Closing Date (the “Restricted
Period”), the Company and Linden shall not, and shall not permit any of their
Affiliates to, directly or indirectly, (i) own or operate, or assist others in
operating, any post-secondary college or university that is domiciled in the
State of California (a “Competing Business”); (ii) have an interest directly or
indirectly in any Person that owns or operates a Competing Business, including
as a partner, shareholder, member, employee, principal, agent, trustee, or
consultant; or (iii) intentionally interfere in any material respect with the
business relationships (whether formed prior to or after the date of this
Agreement) between Newco or Aspen and students or suppliers of Newco; provided,
that any ownership of Aspen Common Stock shall not be precluded by this Section
5.07.

(b)

During the Restricted Period, the Company and Linden shall not, and shall not
permit any of their respective Affiliates to, directly or indirectly, hire or
solicit any employee or contractor of Aspen or Newco, or encourage any such
employee or contractor to leave such employment or hire any such employee or
contractor who has left such employment, except pursuant to a general
solicitation which is not directed specifically to any such employees or
contractors; provided, that nothing in this Section 5.07(b) shall prevent the
Company, Linden or any of their respective Affiliates from hiring (i) after
ninety (90) days from the date of termination of engagement, any employee or
contractor whose engagement has been terminated by Aspen or Newco, or (ii) after
one hundred eighty (180) days from the date of termination of engagement, any
employee or contractor whose engagement has been terminated by the employee or
contractor.

(c)

During the Restricted Period, the Company and Linden shall not, and shall not
permit any of their Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any students, or potential student, Newco or Aspen
for purposes of diverting their business or services from Newco or Aspen to a
Competing Business.

(d)

The Company and Linden acknowledge that a breach or threatened breach of this
Section 5.07 would give rise to irreparable harm to Aspen and Newco, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by the Company or Linden or any or
their Affiliates of any such obligations, Aspen and Newco shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

(e)

The Company and Linden acknowledge that the restrictions contained in this
Section 5.07 are reasonable and necessary to protect the legitimate interests of
Aspen and





56




--------------------------------------------------------------------------------

 




Newco and constitute a material inducement to Aspen and Newco to enter into this
Agreement and consummate the transactions contemplated by this Agreement.  In
the event that any covenant contained in this Section 5.07 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Law.  The covenants
contained in this Section 5.07 and each provision hereof are severable and
distinct covenants and provisions.  The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

(f)

Anything in this Section 5.07 to the contrary notwithstanding, the provisions of
this Section 5.07 will not apply to (i) the Company’s or Linden’s ownership of
the Aspen Common Stock or the Convertible Note, (ii) any service by any
Affiliate of Linden on the board of USU, Aspen or Newco, or (iii) the Company’s
or Linden’s or their Affiliates’ activities with AcademixDirect, Inc., DeXL, LLC
or Mind Streams, L.L.C. so long as such activities are performed for entities
with no offices or other physical presence in the State of California or (iv)
Linden’s and its Affiliates’ ownership of, and activities on behalf of, any
Competing Business (or any successors thereto) with respect to which Linden has
an ownership interest as of the date hereof.

Section 5.08

Closing Conditions.  From the date hereof until the Closing, each party hereto
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article VII hereof.

Section 5.09

Public Announcements.  Unless otherwise required by applicable Law or stock
exchange requirements (based upon the reasonable advice of counsel), no party to
this Agreement shall make any public announcements in respect of this Agreement
or the transactions contemplated hereby (except that, prior to the Closing (i)
after giving the Company prior written notice of such intended disclosure and a
reasonable opportunity to review, Aspen may disclose the execution of this
Agreement and file a copy in any SEC Reports, in a press release announcing the
execution of this Agreement, and in connection with an application to be listed
on any national securities exchange, and (ii) Aspen may discuss the transaction
contemplated hereby in a conference call discussing its potential acquisition of
the Business and in discussions in meetings with investors, provided such
discussions are consistent with the disclosures made under clause (i) above) or
otherwise communicate with any news media without the prior written consent of
the other party (which consent shall not be unreasonably withheld or delayed),
and the parties shall cooperate as to the timing and contents of any such
announcement. Notwithstanding the foregoing and any other agreement between
Aspen and the Company, Aspen shall have no limitations in providing confidential
information to prospective lenders who are subject to customary confidentiality
requirements.

Section 5.10

Supplemental Disclosures.  The Company or Aspen and Newco may supplement or
amend, from time to time, their respective Disclosure Schedules (including by
adding additional disclosure schedules relating to matters covered in Article
III or Article IV, as





57




--------------------------------------------------------------------------------

 




applicable) to properly reflect matters, if any, arising after the date hereof
or, in the case of matters that are based on the Knowledge of the Company or
Aspen and/or Newco, matters, if any, of which the Company or Aspen and/or Newco,
as applicable, first acquires such Knowledge after the date hereof.  The
amending party shall reasonably highlight the changes in the Disclosure
Schedules comprising supplements or amendments made pursuant to this Section
5.10.  In the event that the changes to the Disclosure Schedules resulting from
such supplements and amendments give rise to a Material Adverse Effect, then the
non-amending party may terminate this Agreement without liability on the part of
the non-amending party to any other party hereto.  In order to terminate this
Agreement pursuant to this Section 5.10, Aspen and Newco must give notice of
such termination to the Company and Linden within ten (10) Business Days
following receipt from the Company of such supplemented or amended Disclosure
Schedules.  In the event that a party terminates this Agreement pursuant to this
Section 5.10, such termination shall be such terminating party’s sole remedy
hereunder and no party hereto shall have any further liability or obligation to
any other party hereto, except in an Action brought or a claim asserted pursuant
to Section 8.04(e) or Section 4.14 or as otherwise provided in this Agreement.

Section 5.11

Investment Letters.  The Company shall cause any designees of the Company that
receive Aspen Common Stock issued to the Company at the Closing or upon
conversion of any portion of the Convertible Note to execute and deliver to
Aspen an investment letter containing representations and warranties that are
substantially the same as those set forth in Section 3.25.

Section 5.12

Books and Records.  

(a)

In order to facilitate the resolution of any claims made against or incurred by
the Company or Linden prior to the Closing, or for any other reasonable purpose,
for a period of seven years after the Closing, Aspen Newco shall:

(i)

retain the Books and Records (including Personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of the Company; and

(ii)

upon reasonable notice, afford the Company’s Representatives reasonable access
(including the right to make, at the Company’s expense, photocopies), during
normal business hours, to such Books and Records.

(b)

Neither Aspen nor Newco shall be obligated to provide the Company or any other
party with access to any Books and Records (including Personnel files) pursuant
to this Section 5.12 where such access would violate any Law.

Section 5.13

Bulk Sales Laws.  The parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction that may otherwise
be applicable with respect to the sale of any or all of the Purchased Assets to
Newco; it being understood that any Liabilities arising out of the failure of
the Company to comply with the requirements and provisions of any bulk sales,
bulk transfer or similar Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities.





58




--------------------------------------------------------------------------------

 




Section 5.14

Receivables.  From and after the Closing, if the Company or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, the Company or its Affiliate shall remit such funds
to Newco within five (5) Business Days after its receipt thereof.  From and
after the Closing, if Newco or its Affiliate receives or collects any funds
relating to any Excluded Asset, Newco or its Affiliate shall remit any such
funds to the Company or its designee within five (5) Business Days after its
receipt thereof.

Section 5.15

Tax Clearance Certificates.  If requested by Newco following the Closing, the
Company shall notify all of the taxing authorities in the jurisdictions that
impose Taxes on the Company or where the Company has a duty to file Tax Returns
of the transactions contemplated by this Agreement in the form and manner
required by such taxing authorities, if the failure to make such notifications
or receive any available tax clearance certificate (a “Tax Clearance
Certificate”) could subject Aspen or Newco to any Taxes of the Company.  If any
taxing authority asserts that the Company is liable for any Tax, the Company
shall promptly pay any and all such amounts and shall provide evidence to Newco
that such liabilities have been paid in full or otherwise satisfied.

Section 5.16

Linden Board Designee.  Linden shall be entitled to designate one Person for
appointment to the board of directors of Aspen (such Person, the “Linden
Designee”) and, following such appointment, to have the Linden Designee
nominated for election to the board of directors of Aspen at the first annual
meeting of stockholders of Aspen following the effective date of such
appointment.  The Person chosen by Linden to serve as the Linden Designee shall
be subject to the reasonable and customary review and approval of Aspen’s board
of directors (or nominating committee thereof).  For avoidance of doubt, Aspen
is in the process of applying to the Nasdaq Capital Market (“Nasdaq”) to list
Aspen Common Stock on Nasdaq and the reasonableness as provided for in this
Section 5.16 shall take Nasdaq’s listing requirements in consideration.

Section 5.17

Release from Letters of Credit.  If not released prior to the Closing, then, as
soon as practicable following the Closing, Aspen shall replace or otherwise take
over responsibility for, and release Linden from all liability or obligation in
respect of, the letters of credit currently supported by Linden in favor of the
DOE and in favor of the landlord for the USU campus located at 7675 Mission
Valley Rd, San Diego, CA 92108.

Section 5.18

Further Assurances.  Following the Closing, each of the parties hereto shall,
and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
Ancillary Documents.

ARTICLE VI
CERTAIN TAX MATTERS

Section 6.01

Certain Tax Matters.




(a)

The Company will be responsible for preparing and filing property (whether real
or personal) and similar Tax Returns (“Property Tax Returns”) with respect to
the





59




--------------------------------------------------------------------------------

 




Purchased Assets for Tax periods ending on or before the Closing Date, and will
make all payments required with respect to each such Tax Return.  Newco will be
responsible for preparing and filing all Property Tax Returns for the Purchased
Assets for all periods commencing after the Closing Date and will make all
payments required with respect to each such Tax Return.  Newco and the Company
shall cooperate, as and to the extent reasonably requested by the other party,
in connection with the filing of Tax Returns pursuant to this Agreement and any
audit, Action or other proceeding with respect to Taxes.  Such cooperation shall
include the retention and (upon a party’s request) the provision of records and
information which are reasonably relevant to any such audit, Action or other
proceeding, making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
timely notification of receipt of any notice of an audit or notice of deficiency
relating to any Tax or Tax Return with respect to which the non-recipient may
have Liability hereunder.

(b)

The Company shall pay all sales or use Taxes, recording, registration and
conveyance Taxes and fees, and similar transfer Taxes arising from or relating
to the transactions contemplated in this Agreement, and the Company shall file
or cause to be filed all necessary Tax Returns and other documentation with
respect to such Taxes.  For the avoidance of doubt, The Company shall be solely
responsible for any and all income, gross receipts, and similar Taxes of the
Company for all periods (whether before or after the Closing), including all
Taxes on any gains recognized by the Company in connection with the transactions
contemplated by this Agreement and the Ancillary Documents, and the Company
shall be solely responsible for preparing and filing all Tax Returns relating
thereto.  At the reasonable request of Newco, the Company will certify to Newco
that the Company has paid all such income, gross receipts and similar Taxes and
has prepared and filed all such Tax Returns, and shall provide Newco with
reasonable evidence of the same.




ARTICLE VII
CONDITIONS TO CLOSING

Section 7.01

Conditions to Obligations of All Parties.  The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a)

This Agreement shall have been duly adopted by the Requisite Company Vote and
the Requisite Institutional Board Vote as of the date hereof.

(b)

No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

(c)

The Company and Newco, or USU, shall have received:





60




--------------------------------------------------------------------------------

 




(i)

a written response from the DOE to the pre-acquisition review application filed
with respect to USU and such written response shall not include a statement of
intention not to approve the post-Closing eligibility of USU to participate in
the Title IV Programs;

(ii)

all Pre-Acquisition Education Consents; and

(iii)

all other Educational Approvals and Educational Consents, the absence of which,
individually or in the aggregate, would reasonably be expected to materially
impair the ability of Newco to operate USU in substantially the manner in which
it is currently operated.

Section 7.02

Conditions to Obligations of Aspen and Newco.  The obligations of Aspen and
Newco to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Aspen’s or Newco’s waiver, at or prior to the
Closing, of each of the following conditions:

(a)

Other than the representations and warranties of the Company contained in the
first sentence of Section 3.01, Section 3.02, Section 3.03, Section 3.24, and
Section 3.25, the representations and warranties of the Company contained in
this Agreement and the Ancillary Documents shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the Closing Date with the same effect as though made at and
as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).  The representations and warranties
of the Company contained in the first sentence of Section 3.01, Section 3.02,
Section 3.03, Section 3.24, and Section 3.25 shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

(b)

The Company shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, the Company shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

(c)

From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.

(d)

The Company shall have delivered each of the closing deliverables set forth in
Section 2.06(a).

(e)

Except for the matters outstanding as of March 8, 2017, as set forth in
Section 7.02(e) of the Disclosure Schedules, USU, or any of its degree programs,
as applicable,





61




--------------------------------------------------------------------------------

 




shall not be on probation, be subject to a show cause order, or fail to be
accredited by the WSCUC, the Commission on Collegiate Nursing Education, or any
of its other existing material programmatic accreditors.

(f)

The approvals, consents and waivers listed on Section 7.02(f) of the Disclosure
Schedules shall have been received, and executed counterparts thereof shall have
been delivered to Newco at or prior to the Closing.

Section 7.03

Conditions to Obligations of Linden and the Company.  The obligations of Linden
and the Company to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or Linden and/or the Company’s waiver, at or
prior to the Closing, of each of the following conditions:

(a)

Other than the representations and warranties of Aspen and Newco contained in
the first sentence of Section 4.01, Section 4.02, Section 4.04, and Section
4.09, the representations and warranties of Aspen and Newco contained in this
Agreement and the Ancillary Documents shall be true and correct in all respects
(in the case of any representation or warranty qualified by materiality or
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).  The representations and warranties of Aspen
and Newco contained in the first sentence of Section 4.01, Section 4.02, Section
4.04, and Section 4.09 shall be true and correct in all respects on and as of
the Closing Date with the same effect as though made at and as of such date.

(b)

Aspen and Newco shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the Ancillary Documents to be performed or complied with by them prior
to or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Aspen and Newco shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

(c)

All approvals, consents and waivers that are listed on Section 4.02 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to the Company at or prior to the Closing.

(d)

Newco shall have delivered each of the closing deliverables set forth in Section
2.06(b)

(e)

The Linden Designee shall have been appointed to the board of directors of
Aspen.

ARTICLE VIII
INDEMNIFICATION

Section 8.01

Survival.  Subject to the limitations and other provisions of this Agreement,
the representations and warranties contained herein shall survive the Closing
and shall





62




--------------------------------------------------------------------------------

 




remain in full force and effect until the date that is eighteen (18) months from
the Closing Date; provided, that the representations and warranties in (a)
Section 3.01, Section 3.02, Section 3.04, Section 3.24, Section 4.01, Section
4.04, Section 4.06, Section 4.08 and Section 4.09 (collectively, the
“Fundamental Representations”) shall survive for a period of three (3) years
after the Closing, and (b) Section 3.21 and Section 3.25 shall survive for the
full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus sixty (60) days.  All covenants
and agreements of the parties contained herein (other than any covenants or
agreements which survive for the period explicitly specified therein or which by
their terms are reasonably expected to survive the Closing) shall terminate on
the Closing Date and shall thereafter be of no further force and effect.
 Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the Indemnified Party to the Indemnifying Party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
shall survive until finally resolved.

Section 8.02

Indemnification by the Company and Linden.  Subject to the other terms and
conditions of this Article VIII, the Company and Linden, jointly and severally,
shall indemnify and defend each of Aspen and Newco and each of their Affiliates
and their respective Representatives (collectively, the “Aspen Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Aspen Indemnitees based upon, arising out of, with respect to
or by reason of:

(a)

any inaccuracy in or breach of any of the representations or warranties of the
Company contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Company pursuant to this Agreement, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company or Linden pursuant to this Agreement;

(c)

any Excluded Asset or any Excluded Liability;

(d)

any Third Party Claim based upon, resulting from or arising out of the business,
operations, properties, assets or obligations of the Company or any of its
Affiliates (other than the Purchased Assets or Assumed Liabilities) conducted,
existing or arising on or prior to the Closing Date;

(e)

Liabilities in respect of any claim made by a student or former student of USU
arising from or related to (i) services provided by the Company, or (ii) the
Company’s advertising and marketing seeking new students; or

(f)

any Transaction Expenses or Indebtedness of the Company outstanding as of the
Closing to the extent not paid or satisfied by the Company at or prior to the
Closing, or if





63




--------------------------------------------------------------------------------

 




paid by Aspen or Newco at or prior to the Closing, to the extent not deducted in
the determination of the Purchase Price.

Section 8.03

Indemnification By Aspen and Newco.  Subject to the other terms and conditions
of this Article VIII, Aspen and Newco, jointly and severally, shall indemnify
and defend each of the Company and Linden (collectively, the “Company
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Company Indemnitees based upon, arising out
of, with respect to or by reason of:

(a)

any inaccuracy in or breach of any of the representations or warranties of Aspen
and Newco contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Newco pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Aspen or Newco pursuant to this Agreement;

(c)

any Assumed Liability; or

(d)

any Third Party Claim based upon, resulting from or arising out of the operation
of the Business or the ownership of the Purchased Assets following the Closing
Date.

Section 8.04

Certain Limitations.  The indemnification provided for in Section 8.02 and
Section 8.03 shall be subject to the following limitations:

(a)

The Company and Linden shall not be liable to the Aspen Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of the Aspen Indemnitees are entitled to indemnification under
Section 8.02(a) exceeds one hundred thousand dollars ($100,000) (the “Basket”),
in which event the Company and Linden shall be required to pay or be liable for
all such Losses from the first dollar.

(b)

Subject to any other provisions in the Agreement to the contrary, the maximum
amount payable by the Company and Linden to all Aspen Indemnitees for Losses in
respect of indemnification under Section 8.02 shall not exceed (i) other than
with respect to the breach of a Fundamental Representation, fifty percent (50%)
of the Purchase Price, and (ii) solely with respect to the breach of a
Fundamental Representation, the Purchase Price.

(c)

Aspen and Newco shall not be liable to the Company Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Aspen shall be required to pay or be liable for all such Losses from the
first dollar.

(d)

The maximum amount payable by Aspen and Newco in the aggregate to all Company
Indemnitees for Losses in respect of indemnification under Section 8.03 shall
not exceed $4,500,000 plus any outstanding amounts owing under the Convertible
Note.





64




--------------------------------------------------------------------------------

 




(e)

Notwithstanding the foregoing, the limitations set forth in Section 8.04(a) and
Section 8.04(c) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any representation or
warranty in any Fundamental Representation, or any action based on fraud
including common law fraud.

(f)

For purposes of this Article VIII, for purposes of calculating Losses (but not
determining whether a breach has occurred), any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

(g)

Each Indemnified Party must act promptly to avoid or mitigate any Losses which
it or any other Indemnified Party may suffer in consequence of any fact, matter
or circumstance giving rise to a claim for indemnification under this Agreement
or likely to give rise to a claim for indemnification under this Agreement and
no Indemnified Party shall be entitled to recover under this Agreement to the
extent of any Losses that could have been avoided but for the Indemnified
Party’s failure to avoid or mitigate such Losses.

Section 8.05

Indemnification Procedures.  The party making a claim under this Article VIII is
referred to as the “Indemnified Party”, and the party against whom such claims
are asserted under this Article VIII is referred to as the “Indemnifying Party”.

(a)

Third Party Claims.  If any Indemnified Party receives notice of the assertion
or commencement of any Action made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than ten (10) days after receipt of such notice of such Third Party
Claim.  The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure or is otherwise materially prejudiced.  Such notice by
the Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party.  The Indemnifying Party shall have
the right to participate in, or by giving written notice to the Indemnified
Party, to assume the defense of any Third Party Claim at the Indemnifying
Party’s expense and by the Indemnifying Party’s own counsel, such counsel to be
reasonably satisfactory to the Indemnified Party, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Linden, such Indemnifying Party shall not have the right
to defend or direct the defense of any such Third Party Claim that (x) is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Company, or (y) seeks an injunction or other equitable relief against the
Indemnified Parties.  In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 8.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party.  The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof.  The fees and





65




--------------------------------------------------------------------------------

 




disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
inconsistent with, different from, or additional to those available to the
Indemnifying Party; (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived; or (C) the
Indemnified Party’s defense or proposed settlement of any Third Party Claim
would adversely affect the Indemnifying Party’s Tax liability or its ability to
conduct its business, the Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel to the Indemnified Party in each jurisdiction for
which the Indemnified Party determines counsel is required.  If the Indemnifying
Party elects not to compromise or defend such Third Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently prosecute the defense of such
Third Party Claim, the Indemnified Party may, subject to Section 8.05(b), pay,
compromise, defend such Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third Party Claim.  The
Company and Linden, on the one hand, and Aspen and Newco, on the other hand,
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(b)

Settlement of Third Party Claims.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party, except
as provided in this Section 8.05(b).  If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party.  If the Indemnified
Party fails to consent to such firm offer within ten (10) days after its receipt
of such notice, the Indemnified Party may continue to contest or defend such
Third Party Claim and in such event, the maximum liability of the Indemnifying
Party as to such Third Party Claim shall not exceed the amount of such
settlement offer.  If the Indemnified Party fails to consent to such firm offer
and also fails to assume defense of such Third Party Claim, the Indemnifying
Party may settle the Third Party Claim upon the terms set forth in such firm
offer to settle such Third Party Claim.  If the Indemnified Party has assumed
the defense pursuant to Section 8.05(a), it shall not agree to any settlement
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably conditioned, withheld or delayed).

(c)

Direct Claims.  Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim.  The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure or is otherwise
materially prejudiced.  Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated





66




--------------------------------------------------------------------------------

 




amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party.  The Indemnifying Party shall have thirty (30) days
after its receipt of such notice to respond in writing to such Direct Claim.
 The Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request.  If the Indemnifying Party does not so respond
within such thirty (30) day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

Section 8.06

Payments.  

(a)

Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to be
payable pursuant to this Article VIII, the Indemnifying Party shall satisfy its
obligations within five (5) Business Days of such final, non-appealable
adjudication by wire transfer of immediately available funds, subject to Section
8.06(c).  The parties hereto agree that should an Indemnifying Party not make
full payment of any such obligations within such five (5) Business Day period,
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to and
including the date such payment has been made at a rate per annum equal to the
statutory rate in the jurisdiction where the judgment has been entered.  Such
interest shall be calculated daily on the basis of a 365-day year and the actual
number of days elapsed, without compounding.

(b)

Any amount payable by the Company and Linden to an Aspen Indemnitee with respect
to a Loss shall be reduced by the amount of any net insurance proceeds (i.e.,
insurance payments less deductible and premiums, including the amount of any
increase in future premiums assessed under such policies of insurance) actually
received by the Aspen Indemnitee with respect to the Loss, and Aspen and Newco
agree to use their  reasonable best efforts to collect any insurance proceeds to
which Aspen and/or Newco may be entitled in respect of any Loss.

(c)

Any Losses payable by the Company or Linden to an Aspen Indemnitee pursuant to
this Article VIII may be satisfied, at the Company’s or Linden’s election, in
cash, by offset against the principal amount of the Convertible Note, or by
surrender of shares of Aspen Common Stock (valued at the closing price of the
Aspen Common Stock as of the close of business on the day prior to the date such
Losses are paid).  If the Company transfers any portion of the Convertible Note
or shares of Aspen Common Stock received hereunder to an Investor, then, at the
option of the Company or Linden, Aspen and Newco may set off any Losses payable
by the Company hereunder against such Investor’s respective pro rata portion of
the Convertible Note or the Aspen Common Stock of such Investor to the extent
that such Investor still beneficially owns such security(ies).  If the Company
and Linden fail to pay in cash or elect to set off any Losses payable by the
Company hereunder within ten (10) days of the final determination of such
Losses, then such failure shall be deemed an election to set off any such
Losses, and Aspen or





67




--------------------------------------------------------------------------------

 




Newco may set off such Losses against the Convertible Note or the Aspen Common
Stock as provided hereunder.

Section 8.07

Tax Treatment of Indemnification Payments.  All indemnification payments made
under this Agreement shall be treated by the parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

Section 8.08

Other Rights and Remedies Not Affected.  The indemnification rights of the
parties under this Article VIII are independent of, and in addition to, such
rights and remedies as the parties may have at Law or in equity or otherwise for
any fraud, as specified in Section 8.04(b), breach of warranty, or failure to
fulfill any covenant, agreement, or obligation hereunder on the part of any
party hereto, including the right to seek specific performance, rescission, or
restitution, without any requirement to post bond, none of which rights or
remedies shall be affected or diminished hereby.

ARTICLE IX
TERMINATION

Section 9.01

Termination.  This Agreement may be terminated at any time prior to the Closing:

(a)

by the mutual written consent of the Company and Newco;

(b)

by Newco by written notice to the Company if:

(i)

neither Aspen nor Newco is then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in, or failure to
perform any representation, warranty, covenant or agreement made by the Company
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy, or failure has
not been cured by the Company within ten (10) Business Days of the Company’s
receipt of written notice of such breach from Aspen, including, without
limitation, failure to maintain any Educational Approvals, Educational Consents
or Permits;

(c)

by the Company by written notice to Aspen and Newco if:

(i)

the Company is not then in material breach of any provision of this Agreement
and there has been a material breach, inaccuracy in, or failure to perform any
representation, warranty, covenant or agreement made by Aspen or Newco pursuant
to this Agreement that would give rise to the failure of any of the conditions
specified in Article VII and such breach, inaccuracy, or failure has not been
cured by Aspen or Newco within ten (10) Business Days of their receipt of
written notice of such breach from the Company;

(d)

by Newco or the Company by written notice to the other if:

(i)

there shall be any Law that makes consummation of the transactions contemplated
by this Agreement illegal or otherwise prohibited or any Governmental Authority
shall have issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable; or

(ii)

the Closing has not occurred by January 16, 2018 (the “Outside Date”); provided,
however, that if the Closing shall not have occurred as of the Outside Date
because the condition specified in Section 7.01(c) shall not have been
satisfied, then the Outside





68




--------------------------------------------------------------------------------

 




Date shall be extended until the earlier of the date that is three (3) Business
Days after such condition is satisfied or April 16, 2018;

Provided, however, that the right to terminate this Agreement pursuant to this
Section 9.01(d) shall not be available to any party (or any Affiliate of such
party) whose breach of any provision of this Agreement results in or causes the
failure of the transactions contemplated hereby to be consummated on or before
such time.

Section 9.02

Effect of Termination.  In the event of the termination of this Agreement in
accordance with this Article IX, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto except:

(a)

as set forth in this Article IX, Section 5.02(b) and Article X hereof; and

(b)

that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

ARTICLE X
MISCELLANEOUS

Section 10.01

Expenses.  Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

Section 10.02

Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

If to the Company:

Educaciόn Significatίva, LLC

7675 Mission Valley Rd.

San Diego, CA 92108

E-mail:  oksana@lindeneducation.com

Attention:  Oksana Malysheva, Manager

 

If to Linden:

Linden Education Partners LLC

301 Congress Ave.
Austin, Texas 78701

E-mail:  josef@lindeneducation.com

Attention:  Josef Merrill,

     Chief Financial Officer

 





69




--------------------------------------------------------------------------------

 








If to Aspen or Newco:

Aspen Group, Inc.

46 East 21st Street, Third Floor

New York, New York 10010

E-mail:  michael.matthews@aspen.edu

Attention:  Michael Matthews, CEO

 

with a copy (which shall not constitute notice) to:

Nason, Yeager, Gerson, White & Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, Florida 33410

E-mail:  mharris@nasonyeager.com

Attention:  Michael Harris, Esq.

 

Section 10.03

Interpretation.  For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
 Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Disclosure Schedules and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.  The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

Section 10.04

Headings.  The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

Section 10.05

Severability.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.06

Entire Agreement.  This Agreement and the Ancillary Documents constitute the
sole and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.  In the event of any inconsistency between the
statements in the body of this Agreement and those in the Ancillary Documents,
the Exhibits and Disclosure Schedules (other than an exception expressly set
forth as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.





70




--------------------------------------------------------------------------------

 




Section 10.07

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed.  No assignment shall relieve the assigning
party of any of its obligations hereunder.

Section 10.08

No Third-party Beneficiaries.  Except as provided in Section 5.07, and Article
VIII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 10.09

Amendment and Modification; Waiver.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by Aspen, Newco, the
Company and Linden at any time prior to the Closing.  Any failure of Aspen or
Newco, on the one hand, or the Company or Linden, on the other hand, to comply
with any obligation, covenant, agreement or condition herein may be waived by
the Company or Linden (with respect to any failure by Aspen or Newco) or by
Aspen or Newco (with respect to any failure by the Company or Linden),
respectively, only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

Section 10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  

(a)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b)

Any legal suit, action, or proceeding arising out of or based upon this
Agreement, the Ancillary Documents, or the transactions contemplated hereby or
thereby may be instituted in the federal courts of the United States of America
or the courts of the State of New York in each case located in the City of New
York, Borough of Manhattan, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(c)

Each party acknowledges and agrees that any controversy which may arise under
this Agreement or the Ancillary Documents is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement, the Ancillary Documents, or the
transactions contemplated hereby or thereby.  Each party to this Agreement
certifies and acknowledges that (A) no representative of any other party has
represented, expressly or otherwise, that such other party would not seek to
enforce the foregoing waiver in the event of a legal action, (B) such





71




--------------------------------------------------------------------------------

 




party has considered the implications of this waiver, (C) such party makes this
waiver voluntarily, and (D) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 10.10(c).

(d)

Specific Performance.  The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity, without having to plead or prove irreparable harm or lack of
adequate remedy at law and without having to post a bond or other security.

(e)

Attorneys’ Fees.  In the event that any party institutes any legal suit, action,
or proceeding against the other party(ies) arising out of or relating to this
Agreement, the Ancillary Documents or any of the transactions contemplated
hereunder, the prevailing party in the suit, action or proceeding shall be
entitled to receive, in addition to all other damages to which it may be
entitled, the costs incurred by such party in conducting the suit, action, or
proceeding, including attorneys’ fees and expenses and court costs.

(f)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Agreement delivered by e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

EDUCACIÓN SIGNIFICATÍVA, LLC










By:   /s/ Josef Merrill

Name:   Josef Merrill

Title:    CFO




 

 

ASPEN NEWCO, INC.










By:   /s/ Michael Mathews

Name:

Michael D. Mathews

Title:

CEO




 

LINDEN EDUCATION PARTNERS
LLC,

solely with respect to Sections 3.07(d)
5.02(b), 5.03, 5.04(a), 5.04(b), 5.06, 5.07,
5.08, 5.09, 5.13, 5.17, and 9.02, and
Articles VII, VIII, and X




By:   /s/ Josef Merrill

Name:  Josef Merrill

Title:   CFO

 

ASPEN GROUP, INC., solely with
respect to Sections 2.06(b), 5.02(b), 5.04,
5.06, 5.08, 5.09, 5.10, 5.15, 5.17, and 9.02,
and Articles IV, VII, VIII, and X










By:   /s/ Michael Mathews

Name:

Michael D. Mathews

Title:

CEO





72




--------------------------------------------------------------------------------

 













Exhibit A to

Asset Purchase Agreement




THE SHARES REPRESENTED BY THIS CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER
THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS
AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL, SATISFACTORY TO ASPEN, THAT AN
EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.







CONVERTIBLE NOTE







$2,000,000

___________, 201[_]




FOR VALUE RECEIVED, Aspen Group, Inc., a Delaware corporation (“Aspen”), hereby
promises to pay to the order of [Linden Education Partners LLC, a Delaware
limited liability company] (the “Holder”) at _______________ or at such other
office as the Holder designates in writing to Aspen, the principal sum of Two
Million Dollars ($2,000,000) together with interest thereon computed at the
annual rate of eight percent (8%) per annum. Unless earlier converted into
shares of common stock, par value $0.001 per share, of Aspen (“Aspen Common
Stock”), pursuant to the terms of this Convertible Note (this “Note”), One
Million Dollars ($1,000,000) plus accrued and unpaid interest shall be due and
payable on ____________, 201[_] (“First Maturity Date”) and One Million Dollars
($1,000,000) plus accrued and unpaid interest shall be due and payable on
___________, 201[_] (“Second Maturity Date”).While in default, this Note shall
bear interest at the rate of eighteen percent (18%) per annum or such maximum
rate of interest allowable under the laws of the State of Delaware. Payments
shall be made in lawful money of the United States.




1.

Conversion to Aspen Common Stock. Subject to Section 3(c), in lieu of receiving
payment in cash at the applicable maturity date, and with at least ten (10) days
written notice by the Holder to Aspen prior to the First Maturity Date or the
Second Maturity Date, as applicable (a “Conversion Notice” and the tenth (10th)
day prior to such First Maturity Date or Second Maturity Date, as applicable,
the “Conversion Date”), the Holder shall have the right: (a) on the First
Maturity Date, to convert a portion of the principal amount of this Note equal
to One Million Dollars ($1,000,000) plus accrued and unpaid interest into shares
of Aspen Common Stock, and (b) on the Second Maturity Date, to convert a portion
of the principal amount of this Note equal to One Million Dollars ($1,000,000)
plus accrued and unpaid interest into shares of Aspen Common Stock. In each
case, the number of shares of Aspen Common Stock issuable to the Holder upon
such conversion shall be equal to (i) the portion of the aggregate principal
amount of the Note, and accrued and unpaid interest thereon, so converted,
divided by (ii) the volume weighted average price per share for Aspen Common
Stock on the Trading Market (as defined below) for the ten (10) Trading Day (as
defined below) period ending as of the end of the last Trading Day immediately
prior to such First Maturity Date or Second Maturity Date, as applicable (the
“Conversion Price”), rounded up to the nearest whole share. For purposes of the
foregoing, “Trading Market” shall mean the OTCQB market of the





73




--------------------------------------------------------------------------------

 




OTC Markets Group Inc. (the “OTCQB”) as reported by a reliable reporting service
designated by the Holder (i.e., Bloomberg) or, if the OTCQB is not the principal
trading market for such security, then the principal securities exchange or
trading market where such security is listed or traded; provided, that if the
Conversion Price cannot be calculated for the Aspen Common Stock on such date in
the manner provided above, the Conversion Price shall be the fair market value
as mutually determined by Aspen and the Holder; provided, further, that in no
event shall the Conversion Price be less than $2.00 per share, subject to
adjustment as provided in Section 3. “Trading Day” means any day on which the
Aspen Common Stock is tradable for any period on the OTCQB, or on the principal
securities exchange or other securities market on which the Aspen Common Stock
is then being traded.




2.

Method of Conversion. Subject to Section 1, this Note may be converted by the
Holder by submitting to Aspen a Conversion Notice by e-mail or other reasonable
means of communication dispatched prior to 5:00 p.m., New York, New York time on
the Conversion Date. The Holder shall not be required to physically surrender
this Note to Aspen unless the entire unpaid principal amount of this Note is so
converted. The Holder and Aspen shall maintain records showing the principal
amount so converted and the dates of such conversions so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of Aspen shall, prima facie, be controlling
and determinative in the absence of manifest error. Notwithstanding the
foregoing, if any portion of this Note is converted as aforesaid, the Holder may
not transfer this Note unless the Holder first physically surrenders this Note
to Aspen, whereupon Aspen will forthwith issue and deliver upon the order of the
Holder a new Note of like tenor, registered as the Holder (upon payment by the
Holder of any applicable transfer taxes) may request, representing in the
aggregate the remaining unpaid principal amount of this Note.




Upon receipt by Aspen from the Holder of an e-mail, or other reasonable means of
communication of a Conversion Notice meeting the requirements for conversion,
Aspen shall issue and deliver or cause to be issued and delivered to or upon the
order of the Holder certificates for the Aspen Common Stock issuable upon such
conversion within five (5) business days after such receipt. Upon receipt by
Aspen of a Conversion Notice, the Holder shall be deemed to be the holder of
record of the Aspen Common Stock issuable upon such conversion, and the
outstanding principal amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion. All rights with respect
to the portion of this Note being so converted shall forthwith terminate except
the right to receive the Aspen Common Stock or other securities as herein
provided on such conversion. In lieu of delivering physical certificates
representing the Aspen Common Stock issuable upon conversion, provided Aspen is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, Aspen shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit the Aspen Common Stock issuable upon conversion to the Holder by
crediting the account of the Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system. Alternatively, if such shares of
Aspen Common Stock are not eligible for deposit via the DWAC system, upon
request of the Holder, Aspen shall use commercially reasonable efforts to cause
its transfer agent to issue the Aspen Common Stock issuable upon conversion to
the Holder in book-entry form.








74




--------------------------------------------------------------------------------

 




3.

Anti-Dilution Protection.




(a)

In the event, prior to the payment of this Note, Aspen shall issue any of its
shares of Aspen Common Stock as a stock dividend or shall subdivide the number
of outstanding shares of Aspen Common Stock into a greater number of shares,
then, in either of such events, the shares obtainable pursuant to conversion of
this Note shall be increased proportionately; and, conversely, in the event that
Aspen shall reduce the number of outstanding shares of Aspen Common Stock by
combining such shares into a smaller number of shares, then, in such event, the
number of shares of Aspen Common Stock obtainable pursuant to the conversion of
this Note shall be decreased proportionately. Any dividend paid or distributed
upon Aspen Common Stock in shares of any other class of capital stock of Aspen
or securities convertible into shares of Aspen Common Stock shall be treated as
a dividend paid in Aspen Common Stock to the extent that the shares of Aspen
Common Stock are issuable upon the conversion of the Note. In the event that
Aspen shall pay a dividend consisting of the securities of any other entity or
in cash or other property, upon conversion of this Note, the Holder shall
receive the securities, cash, or property which the Holder would have been
entitled to if the Holder had converted this Note immediately prior to the
record date of such dividend.




(b)

In the event, prior to the payment of this Note, Aspen shall be recapitalized by
reclassifying its outstanding Aspen Common Stock (other than into shares of
common stock with a different par value, or by changing its outstanding shares
of common stock to shares without par value), or in the event Aspen or a
successor corporation, partnership, limited liability company or other entity
(any of which is defined as a “Corporation”) shall consolidate or merge with or
convey all or substantially all of its, or of any successor Corporation’s
property and assets to any other Corporation or Corporations (any such other
Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of Aspen or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby the Holder of this Note shall
thereafter have the right to receive, upon the basis and the terms and
conditions specified in this Note, in lieu of the securities of Aspen
theretofore issuable upon the conversion of this Note, such shares, securities
or assets as may be issued or payable with respect to or in exchange for the
number of securities of Aspen theretofore obtainable upon conversion of this
Note as provided above had such reclassification, reorganization,
recapitalization, consolidation, merger or conveyance not taken place; and in
any such event, the rights of the Holder of this Note to any adjustment in the
number of shares of Aspen Common Stock obtainable upon conversion of this Note,
as provided, shall





75




--------------------------------------------------------------------------------

 




continue and be preserved in respect of any shares, securities or assets which
the Holder becomes entitled to obtain. Notwithstanding anything herein to the
contrary, this Section 3(b) shall not apply to a merger with a subsidiary
provided Aspen is the continuing Corporation and provided further such merger
does not result in any reclassification, capital reorganization or other change
of the securities issuable under this Note. The foregoing provisions of this
Section 3(b) shall apply to successive reclassification, capital reorganizations
and changes of securities and to successive consolidation, mergers, sales or
conveyances.




(c)

In the event Aspen, at any time while this Note shall remain outstanding, shall
sell all or substantially all of its assets, or dissolve, liquidate, or wind up
its affairs, prompt, proportionate, equitable, lawful and adequate provision
shall be made as part of the terms of any such sale, dissolution, liquidation,
or winding up such that the Holder of this Note may thereafter receive, upon
exercise hereof, in lieu of the securities of Aspen which it would have been
entitled to receive, the same kind and amount of any shares, securities or
assets as may be issuable, distributable or payable upon any such sale,
dissolution, liquidation or winding up with respect to each share of Aspen
Common Stock; provided, however, that in the event of any such sale,
dissolution, liquidation or winding up, the right to convert this Note shall
terminate on a date fixed by Aspen, such date so fixed to be not earlier than
6:00 p.m., New York time, on the 30th day after the date on which notice of such
termination of the right to convert this Note has been given by mail to the
Holder of this Note at such Holder’s address as it appears on the books of
Aspen.




4.

Event of Default. The following shall constitute events of default
(individually, an “Event of Default”):




(a)

Aspen shall default in the payment, when due or payable, of an obligation to pay
interest or principal under this Note, which default is not cured by payment in
full of the amount due within ten (10) days from the date such amount is due;




(b)

Aspen shall fail to comply in any way with any of the other terms, covenants or
conditions contained in this Note, which default is not cured within ten (10)
days from the date that the Holder notifies Aspen in writing of the occurrence
of such default;




(c)

Aspen shall commence any case, proceeding or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts,
or seeking appointment of a receiver, custodian, trustee or other similar
official for it or for all or any substantial part of its assets;




(d)

There shall be commenced against Aspen any case, proceeding or other action
which results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of thirty
(30) days;





76




--------------------------------------------------------------------------------

 







(e)

There shall be commenced against Aspen, any case proceeding or other action
seeking issuance of a warrant of attachment, execution, restraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within ten (10) days from the
entry thereof;




(f)

Aspen shall make an assignment for the benefit of creditors;




(g)

Aspen shall be unable to, or shall admit in writing the inability to, pay its
debts as they become due; or




(h)

Aspen shall take any action indicating its consent to, approval of, or
acquiescence in, or in furtherance of, any of the foregoing;




then, upon, or any time thereafter during the continuance of, any such Event of
Default, the Holder may declare the entire unpaid balance of this Note then
outstanding, together with accrued interest thereon, if any, to be immediately
due and payable.




5.

No Prepayment. This Note may not be prepaid, in whole or in part, without the
prior written consent of the Holder.




6.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Delaware.




(d)

Any suit, action or proceeding brought by the Holder to enforce this Note shall
be brought in the courts of New York State sitting in the Borough of Manhattan,
New York County, or in federal District Court for the Southern District of New
York, and, for all purposes of any such action, suit or proceeding, Aspen hereby
irrevocably submits to the exclusive jurisdiction of such courts, and waives any
objection to such choice of venue based on forum non conveniens or any other
legal or equitable doctrine.








77




--------------------------------------------------------------------------------

 




(e)

All notices, offers, acceptance and any other acts under this Note (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar overnight next business
day delivery, or by email delivery followed by overnight next business day
delivery, as follows:




If to the Company:

Aspen Group, Inc.

46 East 21st Street, Third Floor

New York, New York 10010

E-mail: michael.mathews@aspen.edu

Attention: Michael Mathews, CEO




or to such other address as it, by notice to the Holder may designate from time
to time.




(f)

Subject to compliance with the Securities Act of 1933 and applicable state
securities laws, the Holder may transfer this Note and the underlying Aspen
Common Stock.




(g)

This Note is subject to that certain Asset Purchase Agreement, dated as of May
13, 2017 (as the same may be amended from time to time, the “Agreement”), and,
solely to the extent provided in Section 8.06(c) of the Agreement, Aspen may set
off any amounts due Aspen pursuant to Article VIII of the Agreement against sums
due under this Note.




IN WITNESS WHEREOF, Aspen has caused this Note to be executed as of the date
aforesaid.













 

By:

 

 

 

Michael Mathews, Chief Executive Officer

 

 

 
































78


